     Case 1:21-bk-10428-MB       Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32        Desc
                                 Main Document    Page 1 of 55


 1   RON BENDER (SBN 143364)
     KRIKOR J. MESHEFEJIAN (SBN 255030)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Blvd., Suite 1700
     Los Angeles, CA 90067
 4   Telephone: (310) 229-1234
     Fax: (310) 229-1244
 5   Email: rb@lnbyb.com kjm@lnbyb.com
 6   Proposed Attorneys for Chapter 11 Debtor and Debtor in Possession
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11

12
     In re                                      )   Case No. 1:21-bk-10428-MB
13                                              )
     ORBY TV, LLC,                              )   Chapter 11
14
                                                )
                                                    APPLICATION OF DEBTOR AND
15                        Debtor.               )
                                                    DEBTOR     IN   POSSESSION  TO
                                                )
                                                    EMPLOY LEVENE, NEALE, BENDER,
16                                              )
                                                    YOO      &   BRILL   L.L.P.  AS
                                                )
17                                                  BANKRUPTCY             COUNSEL;
                                                )
                                                    DECLARATION OF RON BENDER,
                                                )
18                                                  ESQ. IN SUPPORT THEREOF
                                                )
19                                              )
                                                )
                                                    [No Hearing Required Unless Requested]
20                                              )
                                                )
21                                              )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
                                                )
25                                              )
26                                              )
                                                )
27                                              )

28
                                                    1
     Case 1:21-bk-10428-MB                 Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                Desc
                                           Main Document    Page 2 of 55


 1              ORBY TV, LLC (the “Debtor”), the debtor and debtor in possession in the above-captioned

 2   bankruptcy case, hereby submits this application (the “Application”) for Court approval of its

 3   employment of Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”) as bankruptcy counsel,

 4   effective as of March 14, 2021 (which was the date of the Debtor’s chapter 11 bankruptcy filing),

 5   upon the terms and conditions described below.                      In support of this Application, the Debtor

 6   respectfully represents as follows:

 7   A.         Description Of The Debtor And Its Business and Events Leading To The Filing Of The

 8              Debtor’s Chapter 11 Case

 9              1.       On March 14, 2021 (the “Petition Date”), the Debtor commenced this bankruptcy by

10   filing a voluntary petition for relief under chapter 11 of title 11 of the United States Code §§ 101, et

11   seq. (the “Bankruptcy Code”).1 Since the Petition Date, the Debtor has operated its business and

12   managed its affairs as a debtor in possession pursuant to Sections 1107 and 1108.

13              2.       The Debtor was established in 2017 as a satellite television service to compete with

14   competitors such as DirectTV and Dish Network, with an initial Series A capital raise of

15   approximately $25.4 million.

16              3.        The Debtor initially launched its service in three markets: Houston, Charlotte and St.

17   Louis in January 2019. In March, 2019, the Debtor expanded nationally as planned.

18              4.       Following this expansion, the Debtor’s number of paying subscribers grew and

19   eventually peaked at roughly 23,000.

20              5.       While the Debtor was able to raise certain additional funds, the Debtor ultimately ran

21   out of money due to operating expenses and operating losses. The Debtor was unable to raise any

22   additional funds and, therefore, was forced to shut down its business operations.

23              6.       The purpose of this chapter 11 bankruptcy case is to continue and complete the wind

24   down of the Debtor’s business operations and to attempt to sell the Debtor’s remaining business assets

25   for the most money possible.

26

27   1
         Unless otherwise stated, all Section references herein are to the Bankruptcy Code.
28
                                                                  2
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                Desc
                                   Main Document    Page 3 of 55


 1   B.      Employment of Bankruptcy Counsel.

 2           7.      As a debtor in a chapter 11 bankruptcy case, the Debtor requires the services of

 3   experienced bankruptcy counsel. The Debtor has decided that LNBYB is the ideal bankruptcy

 4   counsel to represent the Debtor taking into account firm size, experience, skill level and cost. In

 5   that regard, the Debtor seeks to employ LNBYB as its bankruptcy counsel, at the expense of the

 6   Debtor’s bankruptcy estate, and to have the Debtor’s employment of LNBYB be deemed effective

 7   as of the Petition Date.

 8           8.      The Debtor seeks to employ LNBYB as its bankruptcy counsel to render, among

 9   others, the following types of professional services:

10                   a.     advising the Debtor with regard to the requirements of the Bankruptcy Court,

11   Bankruptcy Code, Bankruptcy Rules and the Office of the United States Trustee as they pertain to

12   the Debtor;

13                   b.     advising the Debtor with regard to certain rights and remedies of its

14   bankruptcy estate and the rights, claims and interests of creditors;

15                   c.     representing the Debtor in any proceeding or hearing in the Bankruptcy

16   Court involving its estate unless the Debtor is represented in such proceeding or hearing by other

17   special counsel;

18                   d.     conducting examinations of witnesses, claimants or adverse parties and

19   representing the Debtor in any adversary proceeding except to the extent that any such adversary

20   proceeding is in an area outside of LNBYB’s expertise or which is beyond LNBYB’s staffing

21   capabilities;

22                   e.     preparing and assisting the Debtor in the preparation of reports, applications,

23   pleadings and orders including, but not limited to, applications to employ professionals, interim

24   statements and operating reports, initial filing requirements, schedules and statement of financial

25   affairs, lease pleadings, cash collateral pleadings, financing pleadings, and pleadings with respect to

26   the Debtor’s use, sale or lease of property outside the ordinary course of business;

27

28
                                                        3
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32             Desc
                                   Main Document    Page 4 of 55


 1                  f.      representing the Debtor with regard to obtaining use of debtor in possession

 2   financing and/or cash collateral including, but not limited to, negotiating and seeking Bankruptcy

 3   Court approval of any debtor in possession financing and/or cash collateral pleading or stipulation

 4   and preparing any pleadings relating to obtaining use of debtor in possession financing and/or cash

 5   collateral;

 6                  g.      assisting the Debtor in any asset sale process;

 7                  h.      assisting the Debtor in the negotiation, formulation, preparation and

 8   confirmation of a plan of reorganization and the preparation and approval of a disclosure statement

 9   in respect of the plan; and

10                  i.      performing any other services which may be appropriate in LNBYB’s

11   representation of the Debtor during its bankruptcy case.

12           9.     LNBYB is comprised of 23 attorneys who specialize in and limit their practice to

13   matters of bankruptcy, insolvency, reorganization and commercial litigation and is well qualified to

14   represent the Debtor. All attorneys comprising or associated with LNBYB are admitted to practice

15   law in the California courts and in the United States District Court for the Central District of

16   California. A copy of LNBYB’s firm resume is attached as Exhibit “1” to the annexed Declaration

17   of Ron Bender, Esq. (the “Bender Declaration”).

18           10.    LNBYB will bill its time for its representation of the Debtor on an hourly basis in

19   accordance with LNBYB’s standard hourly billing rates. A listing of LNBYB’s current hourly

20   billing rates is attached as Exhibit “2” to the annexed Bender Declaration. LNBYB will seek

21   reimbursement of all of its expenses in accordance with the rates set forth in the guidelines

22   promulgated by the Office of the United States Trustee. The Debtor expects that Ron Bender and

23   Krikor J. Meshefejian will be the primary attorneys at LNBYB responsible for the representation of

24   the Debtor during its chapter 11 case.

25           11.    Because LNBYB’s practice is limited exclusively to matters of bankruptcy,

26   insolvency, reorganization and commercial litigation, the services provided by LNBYB do not

27   include the rendition of substantive legal advice outside of these areas such as corporate, tax,

28
                                                       4
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                Desc
                                   Main Document    Page 5 of 55


 1   securities, tort, environmental, labor, criminal, real estate law or real estate litigation. LNBYB will

 2   not be required to represent or advise the Debtor in matters which LNBYB believes are beyond

 3   LNBYB’s expertise such as the areas of law just described. In addition, LNBYB will not be

 4   required to represent the Debtor in matters where LNBYB determines that it lacks the ability to

 5   staff the matter adequately, such as in certain, major complex litigation.

 6          12.     During the one-year period prior to the Petition Date, the Debtor paid a pre-

 7   bankruptcy retainer of $76,738 to LNBYB (inclusive of the $1,738 chapter 11 bankruptcy filing fee

 8   that got paid to the Clerk of the Bankruptcy Court in connection with the filing of the Debtor’s

 9   chapter 11 case) to assist the Debtor with these efforts and for legal services in contemplation of

10   and in connection with the Debtor’s current chapter 11 case. LNBYB was advised by the Debtor

11   that the source of this payment was from the Debtor’s funds. Except as described above, LNBYB

12   has not been paid any other money by the Debtor at any other time.

13          13.     LNBYB has not received any lien or other interest in property of the Debtor or of a

14   third party to secure payment of LNBYB’s fees or expenses.

15          14.     LNBYB has no prepetition claim against the Debtor.

16          15.     LNBYB will seek Court authority to be paid from the Debtor’s estate for any and all

17   post-petition fees incurred and expenses advanced by LNBYB in connection with LNBYB’s

18   representation of the Debtor. LNBYB recognizes that the payment of all such post-petition fees and

19   expenses will be subject to further Court order after notice and a hearing.

20          16.      LNBYB has not shared or agreed to share its compensation for representing the

21   Debtor with any other person or entity, except among its members.

22          17.     LNBYB will provide monthly billing statements to the Debtor that will set forth the

23   amount of fees incurred and expenses advanced by LNBYB during the previous month.

24          18.     LNBYB understands the provisions of 11 U.S.C. Sections 327, 330 and 331 which

25   require, among other things, Court approval of the Debtor’s employment of LNBYB as bankruptcy

26   counsel and of all legal fees and reimbursement of expenses that LNBYB will receive from the

27

28
                                                        5
     Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                    Main Document    Page 6 of 55


 1   Debtor and the Debtor’s estate. LNBYB seeks to be employed pursuant to 11 U.S.C. § 327(a) with

 2   its compensation to be pursuant to 11 U.S.C. §§ 330 and 331.

 3   C.     Disclosures Pursuant to Rule 2014 of the Federal Rules of Bankruptcy Procedure.

 4          19.     LNBYB is not a creditor, an equity security holder or an insider of the Debtor.

 5          20.     LNBYB is not and was not an investment banker for any outstanding security of the

 6   Debtor. LNBYB has not been within three years before the Petition Date an investment banker for a

 7   security of the Debtor, or an attorney for such an investment banker in connection with the offer, sale

 8   or issuance of any security of the Debtor.

 9          21.     Neither LNBYB nor any member of LNBYB is, nor was, within two years before the

10   Petition Date, a director, officer or employee of the Debtor or of any investment banker for any

11   security of the Debtor.

12          22.     As set forth in the Bender Declaration, to the best of LNBYB’s knowledge, LNBYB

13   does not hold or represent any interest materially adverse to the interest of the Debtor’s estate or of

14   any class of creditors or equity security holders, by reason of any direct or indirect relationship to,

15   connection with, or interest in, the Debtor or an investment banker for any security of the Debtor, or

16   for any other reason.

17          23.     As further set forth in the Bender Declaration, to the best of LNBYB’s knowledge,

18   LNBYB does not hold or represent any interest materially adverse to the Debtor or the Debtor’s

19   estate, and LNBYB is a “disinterested person” as that term is defined in Section 101(14) of the

20   Bankruptcy Code. Also, to the best of LNBYB’s knowledge, other than as set forth herein and in the

21   Bender Declaration, LNBYB has no prior connection with the Debtor, any creditors of the Debtor or

22   its estate, or any other party in interest in this case, or their respective attorneys or accountants, the

23   United States Trustee or any person employed by the United States Trustee.

24          24.     As a matter of disclosure only, Todd A. Frealy, a partner of LNBYB, is a panel trustee

25   for the Central District of California (Riverside Division), and Timothy J. Yoo and Edward M.

26   Wolkowitz, partners of LNBYB, are panel trustees for the Central District of California (Los Angeles

27

28
                                                         6
Case 1:21-bk-10428-MB   Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32   Desc
                        Main Document    Page 7 of 55
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32               Desc
                                   Main Document    Page 8 of 55


 1                              DECLARATION OF RON BENDER, ESQ.

 2          I, Ron Bender, Esq., hereby declare as follows:

 3          1.      I have personal knowledge of the facts set forth below and, if called to testify, would

 4   and could competently testify thereto. Capitalized terms not otherwise defined herein shall have the

 5   same meaning ascribed to such terms in the “Application Of Debtor And Debtor In Possession To

 6   Employ Levene, Neale, Bender, Yoo & Brill L.L.P. As Bankruptcy Counsel Pursuant To 11 U.S.C.

 7   §§ 327, 330, and 331” to which this Declaration is attached (the “Application”).

 8          2.      I am a founding and managing partner of the law firm of Levene, Neale, Bender,

 9   Yoo & Brill L.L.P. (“LNBYB”).         I am an attorney licensed to practice law in the State of

10   California, in the United States District Court and the Bankruptcy Courts for the Southern, Central,

11   Northern and Eastern Districts of California, and in the United States Court of Appeals for the

12   Ninth Circuit. I have represented hundreds of chapter 11 debtors throughout my legal career.

13          3.      ORBY TV, LLC (the “Debtor”), the debtor and debtor in possession in the above-

14   captioned bankruptcy case, has requested LNBYB to serve as its bankruptcy counsel in connection

15   with its chapter 11 bankruptcy case effective as of March 14, 2021 (which was the date of the

16   Debtor’s chapter 11 bankruptcy filing – the “Petition Date”) upon the terms and conditions

17   described below.

18          4.      As a debtor in a chapter 11 bankruptcy case, the Debtor requires the services of

19   experienced bankruptcy counsel. The Debtor seeks to employ LNBYB as its bankruptcy counsel, at

20   the expense of the Debtor’s bankruptcy estate, and to have the Debtor’s employment of LNBYB be

21   deemed effective as of the Petition Date.

22          5.      The Debtor seeks to employ LNBYB as its bankruptcy counsel to render, among

23   others, the following types of professional services:

24                  a.      advising the Debtor with regard to the requirements of the Bankruptcy Court,

25   Bankruptcy Code, Bankruptcy Rules and the Office of the United States Trustee as they pertain to

26   the Debtor;

27

28
                                                       8
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                Desc
                                   Main Document    Page 9 of 55


 1                   b.     advising the Debtor with regard to certain rights and remedies of its

 2   bankruptcy estate and the rights, claims and interests of creditors;

 3                   c.     representing the Debtor in any proceeding or hearing in the Bankruptcy

 4   Court involving its estate unless the Debtor is represented in such proceeding or hearing by other

 5   special counsel;

 6                   d.     conducting examinations of witnesses, claimants or adverse parties and

 7   representing the Debtor in any adversary proceeding except to the extent that any such adversary

 8   proceeding is in an area outside of LNBYB’s expertise or which is beyond LNBYB’s staffing

 9   capabilities;

10                   e.     preparing and assisting the Debtor in the preparation of reports, applications,

11   pleadings and orders including, but not limited to, applications to employ professionals, interim

12   statements and operating reports, initial filing requirements, schedules and statement of financial

13   affairs, lease pleadings, cash collateral pleadings, financing pleadings, and pleadings with respect to

14   the Debtor’s use, sale or lease of property outside the ordinary course of business and all related

15   negotiation and drafting thereof;

16                   f.     representing the Debtor with regard to obtaining use of debtor in possession

17   financing and/or cash collateral including, but not limited to, negotiating and seeking Bankruptcy

18   Court approval of any debtor in possession financing and/or cash collateral pleading or stipulation

19   and preparing any pleadings relating to obtaining use of debtor in possession financing and/or cash

20   collateral;

21                   g.     assisting the Debtor in any asset sale process;

22                   h.     if appropriate, assisting the Debtor in the negotiation, formulation,

23   preparation and confirmation of a plan of reorganization and the preparation and approval of a

24   disclosure statement in respect of the plan; and

25                   i.     performing any other services which may be appropriate in LNBYB’s

26   representation of the Debtor during its bankruptcy case.

27

28
                                                        9
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                Desc
                                   Main Document    Page 10 of 55


 1          6.      LNBYB is comprised of 23 attorneys who specialize in and limit their practice to

 2   matters of bankruptcy, insolvency, reorganization and commercial litigation and is well qualified to

 3   represent the Debtor. All attorneys comprising or associated with LNBYB are admitted to practice

 4   law in the California courts and in the United States District Court for the Central District of

 5   California. A copy of LNBYB’s firm resume is attached hereto as Exhibit “1”.

 6          7.      LNBYB will bill its time for its representation of the Debtor on an hourly basis in

 7   accordance with LNBYB’s standard hourly billing rates. A listing of LNBYB’s current hourly

 8   billing rates is attached hereto as Exhibit “2”. LNBYB will seek reimbursement of all of its

 9   expenses in accordance with the rates set forth in the guidelines promulgated by the Office of the

10   United States Trustee. I expect that Krikor J. Meshefejian and I will be the primary attorneys at

11   LNBYB responsible for the representation of the Debtor during its chapter 11 case.

12          8.      Because LNBYB’s practice is limited exclusively to matters of bankruptcy,

13   insolvency, reorganization and commercial litigation, the services provided by LNBYB do not

14   include the rendition of substantive legal advice outside of these areas such as corporate, tax,

15   securities, tort, environmental, labor, criminal, real estate law or real estate litigation. LNBYB will

16   not be required to represent or advise the Debtor in matters which LNBYB believes are beyond

17   LNBYB’s expertise such as the areas of law just described. In addition, LNBYB will not be

18   required to represent the Debtor in matters where LNBYB determines that it lacks the ability to

19   staff the matter adequately, such as in certain, major complex litigation.

20          9.      During the one-year period prior to the Petition Date, the Debtor paid a pre-

21   bankruptcy retainer of $76,738 to LNBYB (inclusive of the $1,738 chapter 11 bankruptcy filing fee

22   that got paid to the Clerk of the Bankruptcy Court in connection with the filing of the Debtor’s

23   chapter 11 case) to assist the Debtor with these efforts and for legal services in contemplation of

24   and in connection with the Debtor’s current chapter 11 case. LNBYB was advised by the Debtor

25   that the source of this payment was from the Debtor’s funds. Except as described above, LNBYB

26   has not been paid any other money by the Debtor at any other time.

27

28
                                                       10
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                   Main Document    Page 11 of 55


 1          10.     LNBYB has not received any lien or other interest in property of the Debtor or of a

 2   third party to secure payment of LNBYB’s fees or expenses.

 3          11.     LNBYB has no prepetition claim against the Debtor.

 4          12.     LNBYB will seek Court authority to be paid from the Debtor’s estate for any and all

 5   post-petition fees incurred and expenses advanced by LNBYB.              LNBYB recognizes that the

 6   payment of any such post-petition fees and expenses will be subject to further Court order after

 7   notice and a hearing.

 8          13.     LNBYB has not shared or agreed to share its compensation for representing the

 9   Debtor with any other person or entity, except among its members.

10          14.     LNBYB will provide monthly billing statements to the Debtor that will set forth the

11   amount of fees incurred and expenses advanced by LNBYB during the previous month.

12          15.     LNBYB understands the provisions of 11 U.S.C. Sections 327, 330 and 331 which

13   require, among other things, Court approval of the Debtor’s employment of LNBYB as bankruptcy

14   counsel and of all legal fees and reimbursement of expenses that LNBYB will receive from the

15   Debtor and the Debtor’s estate. LNBYB seeks to be employed pursuant to 11 U.S.C. § 327(a) with

16   its compensation to be pursuant to 11 U.S.C. §§ 330 and 331.

17          Disclosures Pursuant to Rule 2014 of the Federal Rules of Bankruptcy Procedure.

18          16.     LNBYB is not a creditor, an equity security holder or an insider of the Debtor.

19          17.     LNBYB is not and was not an investment banker for any outstanding security of the

20   Debtor. LNBYB has not been within three years before the Petition Date an investment banker for a

21   security of the Debtor, or an attorney for such an investment banker in connection with the offer, sale

22   or issuance of any security of the Debtor.

23          18.     Neither LNBYB nor any member of LNBYB is, nor was, within two years before the

24   Petition Date, a director, officer or employee of the Debtor or of any investment banker for any

25   security of the Debtor.

26          19.     To the best of my knowledge, LNBYB does not hold or represent any interest

27   materially adverse to the interest of the Debtor’s estate or of any class of creditors or equity security

28
                                                        11
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                     Main Document    Page 12 of 55


 1   holders, by reason of any direct or indirect relationship to, connection with, or interest in, the Debtor

 2   or an investment banker for any security of the Debtor, or for any other reason.

 3             20.    To the best of LNBYB’s knowledge, LNBYB does not hold or represent any interest

 4   materially adverse to the Debtor or the Debtor’s estate, and LNBYB is a “disinterested person” as that

 5   term is defined in Section 101(14) of the Bankruptcy Code. Also, to the best of my knowledge, other

 6   than as set forth herein, LNBYB has no prior connection with the Debtor, any creditors of the Debtor

 7   or its estate, or any other party in interest in this case, or their respective attorneys or accountants, the

 8   United States Trustee or any person employed by the United States Trustee.

 9             21.    As a matter of disclosure only, Todd A. Frealy, a partner of LNBYB, is a panel trustee

10   for the Central District of California (Riverside Division), and Timothy J. Yoo and Edward M.

11   Wolkowitz, partners of LNBYB, are panel trustees for the Central District of California (Los Angeles

12   Division). I do not anticipate that any of these three gentlemen will provide any services to the

13   Debtor.

14             I declare and verify under penalty of perjury that the foregoing is true and correct to the best

15   of my knowledge.

16             Executed on this 15th day of March, 2021, at Los Angeles, California.

17

18                                                        /s/ Ron Bender
                                                     RON BENDER, ESQ., Declarant
19

20

21

22

23

24

25

26

27

28
                                                          12
     Case 1:21-bk-10428-MB   Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32   Desc
                             Main Document    Page 13 of 55


 1

 2                               EXHIBIT “1”
 3

 4
                                [LNBYB RESUME]
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            13
      Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                     Main Document    Page 14 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                              LAW OFFICES




Professional Resume

DAVID W. LEVENE, born March 24, 1945, New York, New York. A
founding partner of Levene, Neale, Bender, Yoo & Brill L.L.P.. Business
and Professional Experience: July, 1974 to Present, attorney specializing in
matters of bankruptcy, insolvency, business reorganization and commercial
financing. Education and Honors: University of Southern California, B.S.,
Business Administration, 1967; University of Southern California, M.B.A.,
finance and marketing, 1968; Loyola University of Los Angeles, J.D. magna
cum laude, 1974. Bar Admissions: California, United States District Court
for the Southern, Central, Eastern and Northern Districts of California;
and U.S. Court of Appeals, Ninth Circuit. Professional Memberships and
Associations: Los Angeles County (past member: Executive Committee,
Commercial Law and Bankruptcy Section; Bankruptcy Subcommittee);
Past chair of Bankruptcy Section of Beverly Hills Bar Association; Federal
and American Bar Associations; The State Bar of California; Financial                 David W. Levene
Lawyers Conference; American Bankruptcy Institute; Commercial Law                     dwl@lnbyb.com
League of America; and Turnaround Management Association. Guest
Lecturer: Frost & Sullivan, Inc., “Loan Workouts, LBOs and Bankruptcy”;
The Banking Law Institute, “Loan Workout, Restructure and Bankruptcy”;
Drexel Burnham Lambert, “Chapter 11”; Financial Lawyers Conference,
“Fraudulent Conveyances”; Los Angeles Bankruptcy Forum, “Out of Court
Reorganizations”; Orange County Bankruptcy Forum, “Restructuring
Financially Troubled Businesses”; Jewelers Board of Trade, “Consignment
Issues in Bankruptcy”; Turnaround Management Association, “Case Study
on Representation of Debtor in Out of Court Workouts and Chapter 11”;
National Conference of the Turnaround Management Association, “Gaining
Confidence of Lenders and Creditors in Workouts and Restructurings”;
Young Presidents’ Organization National Conference, “Acquisition and
Investment Opportunities in Bankruptcy Reorganization Cases”; The
Counselors of Real Estate Convention, “Chapter 11 and the Role of the
Real Estate Advisor”; Association of Insolvency Accountants: Valuation
Conference, “Valuation Issues in Chapter 11 Cases”, Moderator of seminar
on “Workouts” sponsored by Orange Country Bankruptcy Forum, “Role of
Appraisers in Bankruptcy & Reorganization Cases” presented at convention
of American Society of Appraisers, and guest lecturer on “Workouts and
Restructuring” presented nationally by Fulcrum Information Services. Twice
continued...                                                         pg 1 of 2


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067      TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                     Main Document    Page 15 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES



David W. Levene
Professional Resume
continued from page 1




included in annual list of “100 most prominent business attorneys practicing
in Los Angeles County” in Los Angeles Business Journal’s annual list of
“Who’s Who in Law and Accounting.” Repeatedly listed as a “Southern
California Super Lawyer” in annual polls of his peers.




                                                                      pg 2 of 2


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                      Main Document    Page 16 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES




Professional Resume

DAVID L. NEALE began his legal career in New York, with the law firm of
Kramer, Levin, Nessen, Kamin & Frankel, where he represented creditors
and creditors’ committees in large, complex cases such as Texaco Inc.,
LTV Steel and Charter Co. When Mr. Neale relocated to California in
1989, to join the law firm of Levene & Eisenberg, he brought with him an
understanding of creditors’ rights and remedies that he was able to apply
to the representation of debtors and other constituencies in bankruptcy and
workout situations.

His broad experience includes handling cases in a variety of areas
including: Manufacturing (successful Chapter 11 reorganization for
companies such as Future Media Productions, a manufacturer of blank
CDs and DVDs; California Aircraft & Engines, Inc., a manufacturer of
aircraft engine parts with claimants from around the world; DCC Compact
Classics, Inc., a manufacturer of specialty CDs and recordings; Fernandes               David L. Neale
Guitars, a manufacturer of electric and acoustic guitars for distribution               dln@lnbyb.com
around the world); the food and beverage industry (Chinois Restaurant,
successful Chapter 11 reorganization for a Las Vegas restaurant; Café-
Melisse Valencia, successful out-of court workout and orderly liquidation;
Galletti Brothers Foods, successful Chapter 11 reorganization for one of
the nation’s largest fresh seafood wholesalers); Construction (successful
Chapter 11 reorganization for Rock & Waterscape, Inc., builder of water-
themed features in Las Vegas and around the world); Real estate
(successful Chapter 11 cases for North Silver Lake Lodge, LLC, involving
one of the last undeveloped parcels of real property in the Deer Valley, Utah
ski resort area; IDM Corporation and its affiliates requiring the restructuring
of over $1 billion in debt; and Galletti Brothers Investments, a real estate
partnership with multiple properties. He has also represented Ritter Ranch
Development, the owner of an 11,000 acre development property in
Palmdale; and National Enterprises, Inc. and San Diego Investments, real
estate management and development companies with properties across the
United States); Energy (representing the California Independent System
Operator Corporation in connection with the bankruptcy cases of California
Power Exchange, Pacific Gas & Electric Co., Enron Inc. and Mirant and its
affiliates); Banking and finance (Imperial Credit Industries, Inc.); Trucking
(Consolidated Freightways and its affiliates, in which Mr. Neale
represented multi-employer pension funds that were the largest creditors

continued...                                                           pg 1 of 3


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                      Main Document    Page 17 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES



David L. Neale
Professional Resume
continued from page 1




and went on to represent the post-confirmation Plan Oversight Committee
and serve as special counsel to the Liquidating Trust in certain litigation and
appellate matters, and The Penn Traffic Co. and its affiliates, in which Mr.
Neale represented certain multi-employer retirement, health and welfare
funds); Technology and communication (WCI Cable, Inc., a fiber optic
cable network located in Oregon and Alaska); and Retail (successful
Chapter 11 cases for Ortho Mattress, Inc., a manufacturer and retailer
of bedding products; Britches of Georgetowne, Inc., a clothing retailer
with outlets in several states). Mr. Neale has a particular expertise in the
entertainment industry. He has represented clients involved in publishing
(New Millennium Entertainment, Buzz Magazine); film exhibition (Resort
Theaters of America); film production (Franchise Pictures, LLC and its
affiliates); The Samuel Goldwyn Company in connection with its acquisition
of Heritage Entertainment); and artists (Gladys Knight, Mick Fleetwood,
Lynn Redgrave, among others).

Mr. Neale is both an experienced and aggressive litigator whose cases
have resulted in several notable published opinions, and a seasoned
negotiator who brings his skills to bear as a member of the Mediation
Panel for the Bankruptcy Court for the Central District of California. He
is a Member of the American Bar Association, Association of the Bar of
the City of New York, New York County Bar Association, Century City Bar
Association, Beverly Hills Bar Association, Financial Lawyers’ Conference,
Association of Trial Lawyers of America, Turnaround Management
Association, and the Commercial Law League of America. Mr. Neale serves
on the Board of Directors of the Financial Lawyers Conference and AIDS
Project Los Angeles.

Mr. Neale received his B.A., Summa Cum Laude from Princeton University
in 1984 and his J.D. from Columbia University School of Law in 1987.
He was admitted to the New York Bar in 1988 and the California Bar in
1989. He was admitted to the Ninth Circuit Court of Appeals in 1989, and
was admitted to the United States District Court for the Southern and
Eastern Districts of New York in 1988. In 1989, he was admitted to the
Central, Eastern, Northern and Southern Districts of California. He has also
practiced extensively in courts around the country, in venues as diverse
as Oregon, Arizona, Nevada, Texas, Arkansas, Utah, Florida, New York,
Deleware and Tennessee.
                                                                       pg 2 of 3


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB         Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                   Main Document    Page 18 of 55
                                                 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                            LAW OFFICES



David L. Neale
Professional Resume
continued from page 2




Mr. Neale is the author of “Bankruptcy and Contractual Relations in the
Entertainment Industry – An Overview, “1990 Entertainment, Publishing
and the Arts Handbook;“ A Survey of Recent Bankruptcy Decisions
Impacting upon the Entertainment Industry,“ 1992 - 1993 Entertainment,
Publishing and the Arts Handbook;“ SEC Actions and Stays,” National
Law Journal, 2002; and “The Scope and Application of 11 U.S.C. § 1145,”
American Bankruptcy Institute Bankruptcy Battleground West, 2003. He
was featured as a “Mover & Shaker” by The Deal magazine in 2006, and
has been interviewed several times by, among others, KNX news radio in
Los Angeles, Variety magazine and the California Real Estate Journal on
bankruptcy topics.

Mr. Neale has appeared as a speaker on the following topics before
the following organizations: “Making the Best Better: Lessons From the
Battlefield,” Turnaround Management Association 6th Annual Spring
Meeting, 1998; “Litigation Issues in Bankruptcy,” Business Torts - An
Introduction and Primer, Consumer Attorneys Association of Los Angeles,
1998; “There Must Be Fifty Ways to Leave Your Troubles,” Turnaround
Management Association, 1998; “The Impact of State Court Decisions in
Bankruptcy Court,” Beverly Hills Bar Association, 2001. He has appeared as
a panelist, addressing issues relating to “Bankruptcy in the Dot-Com
Economy” and “Licensing Agreements: How to Draft and Enforce Them” for
Law.Com Seminars; “Public Company Debtors and the SEC,” American
Bankruptcy Institute Bankruptcy Battleground West, 2003; “The 2005
Amendments to Bankruptcy Code Sections 546(c) and 547 – The Early
Returns,” Financial Lawyers Conference, 2008; and “Transfers of
Intellectual Property,” Southwestern Law School, Bankruptcy in the New
Millennium, 2010.

Mr. Neale has consistently been named by Los Angeles magazine as one of
its 100 “Super Lawyers” in the bankruptcy field.




                                                                   pg 3 of 3


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067    TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                       Main Document    Page 19 of 55
                                                      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES




Professional Resume

RON BENDER is a founding and co-managing partner of the firm. With a
large and diverse practice, Mr. Bender has successfully reorganized and
sold numerous companies and restructured the financial affairs of many
individuals. Mr. Bender is widely regarded as a highly creative, results
oriented bankruptcy attorney who is able to tackle complex problems and
develop and implement creative solutions. Mr. Bender has repeatedly been
listed by “Super Lawyers” as one of the top 100 lawyers in Southern Califor-
nia in regional surveys of his peers. Mr. Bender received his undergraduate
degree in Finance from the prestigious Wharton School of Business at the
University of Pennsylvania in 1986 where he graduated first in his class (B.S.,
summa cum laude), and then obtained his law degree from Stanford Univer-
sity Law School in 1989. During law school, Mr. Bender served as a judicial
extern for the Honorable Lloyd King, U.S. Bankruptcy Court, Northern District
of California Bankruptcy Court. Since graduating from law school, Mr. Bender
has worked solely in the areas of bankruptcy, insolvency and business                    Ron Bender
reorganization, and has developed one of the largest bankruptcy, insolvency              rb@lnbyb.com
and restructuring practices in Southern California, including the representa-
tion of debtors, creditors’ committees, creditors, purchasers of businesses,
and assignees in the context of assignments for the benefit of creditors. Mr.
Bender’s incredibly broad Chapter 11 and insolvency debtor experience
includes the the representation of Ironclad Performance Wear (a leading,
technology-focused developer and manufacturer of high-performance
task-specific gloves and apparel for the “industrial athlete” which was sold for
$25.25 million); representation of Rdio (a digital music service provider which
was sold to Pandora for $75 million); Country Villa (one of the largest owners
and operators of skilled nursing facilities with annual revenue of more than
$200 million which was sold for $62 million); Pebble ABC in a sale to Fitbit for
$20 million; Jawbone ABC in a sale of its Audio/Jambox line; Gamma Medica
(a manufacturer of imaging systems in the biotechnology field which was
sold); Matterhorn Group (a large manufacturer of novelty ice cream products
which was sold); Fat Burger (a well known chain of hamburger restaurants
which were sold); Westcliff Medical Laboratories (an owner and operator of
170 patient service center laboratories and labs throughout California with
$95 illion of annual revenue and 1,000 employees which was sold for $57.5
million); LifeMasters Supported Selfcare (a national disease management
company with annual revenue of $80 million which was sold); Bodies in
Motion (a chain of fitness facilities which was sold for approximately $10

continued...                                                             pg 1 of 3


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067         TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                      Main Document    Page 20 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES



Ron Bender
Professional Resume
continued from page 1




million); Max Equipment Rental (an equipment rental company which
successfully reorganized); Nelson & Associates (a manufacturers’ represen-
tative in the electrical industry which successfully restructured its debt);
Douglas Furniture (a large furniture manufacturer); Padilla Construction (a
plastering company which successfully reorganized); Lamas Beauty (a
manufacturer of beauty supply products which was sold); Paramount Scaf-
folding (a large scaffolding rental company which was sold); Alin Party
Supply (a retail chain of party supplies which successfully reorganized); Lake
San Marcos Resort & Country Club; Krystal Air (an aircraft leasing company
which was sold); Pacific High Reach (a large construction equipment rental
company which was sold for $17 million); Krystal Koach (a large manufactur-  -
er of limousines and shuttle buses which was sold); Small World Toys (a toy
company which was sold for approximately $16 million); Intervisual (a
children's book company which was sold for approximately $10 million);
LightPointe Communications (a manufacturer of wireless networking equip-
ment which successfully reorganized); Nicola (a large olive importer and
distributor which successfully reorganized); Krispy Kreme (an owner and
operator of Krispy Kreme Doughnut Stores which successfully reorganized);
Pleasant Care (an owner and operator of skilled nursing facilities with annual
revenue of approximately $200 million which was sold for approximately $17
million); Aura Systems (a publicly traded manufacturer of a mobile power
generator which successfully reorganized); Sega GameWorks (a retail
entertainment based company operating under the name of “GameWorks,”
with $60 million of annual revenue, which was sold for approximately $8
million); Alliant Protection Services (a commercial and residential alarm
services company with 16,000 customers, which was sold for $14.5 million);
The Walking Company (a national chain of 101 retail stores selling specialty
shoes and footwear, which successfully reorganized involving $22 million of
cash, debt and stock); Shoe Pavilion (a chain of 117 retail stores selling
off-price footwear with locations in the Western and Southwestern United
States which was sold); Gadzoox Networks (a publicly traded company
engaged in the business of providing networking infrastructure for storage
and data management, where one division was sold for $8.5 million and the
balance of the company successfully reorganized); State Line Hotel, State
Line Casino, Jim’s Enterprises (two hotels and casinos located in West
Wendover, Nevada known as the State Line Hotel and Casino and the Silver
Smith Hotel and Casino, which were sold for $55 million); Management

continued...                                                           pg 2 of 3


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB             Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                       Main Document    Page 21 of 55
                                                      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES



Ron Bender
Professional Resume
continued from page 2




Action Programs (a management consulting firm that successfully reorga-
nized); Easyrider and Paisano Publications (publicly traded publishers of
thirteen national magazines, which were sold for $12.3 million); Clifford
Electronics (a manufacturer of automotive aftermarket and original equipment
manufacturer security systems and components, primarily for automobiles,
with annual sales of $40 million, which was sold for $20 million); Chorus Line
Corporation and California Fashions Industries (one of the largest apparel
companies in the country with annual sales of $500 million which engaged in
a Chapter 11 liquidation); Avus (a distributor of computer systems with sales
of in excess of $100 million, which was sold); A.J. Markets (chain of super-
markets sold for $5 million); Trancas Town (owner of 35 acres of raw devel--
opable land in Malibu, California that successfully reorganized); Association
of Volleyball Professionals (professional beach volleyball league sold in
Chapter 11); Louise’s Trattoria (chain of 16 Italian food restaurants with $30
million in annual revenue sold in Chapter 11 for $7 million); Westward Ho
Markets (a supermarket chain with $50 million of annual revenue and $20
million of debt which was restructured through a confirmed Chapter 11
reorganization plan); Special Effects Unlimited (one of the largest providers of
special effects in the movie industry which was restructured through a
confirmed Chapter 11 reorganization plan); Santa Barbara Aerospace (a
heavy aircraft maintenance facility located at the former Norton Air Force
base in San Bernardino, California, which was restructured and sold);
Manchester Center (a 1.5 million square foot shopping center in Fresno,
California which was sold for $25 million); Marbella Golf and County Club (a
golf and country club located in San Juan Capistrano which successfully
reorganized); Southwest Hospital (an acute care hospital located in Riverside
which successfully reorganized); Servall Packaging Industries (a contract
packaging company which was sold); Polaris Networks (a telecommunica-
tions networks and software company which successfully reorganized); and
Prestige Products (a distributor of aftermarket automobile accessories which
was sold). A sampling of Mr. Bender’s representation of creditors’ commit-
tees includes the representation of the creditors’ committee in the Chapter 11
bankruptcy case of Trigem America (a wholly-owned subsidiary of one of the
largest computer manufacturers in the world located in Korea whose case is
currently pending) and Robinson Golf Holdings (the owner of a large golf
resort development project). Mr. Bender has also represented numerous real
estate related debtors in chapter 11. Mr. Bender is also one of California’s
leading lawyers in the arena of assignments for the benefit of creditors.
.                                                                        pg 3 of 3


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067         TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                    Main Document    Page 22 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                             LAW OFFICES




Professional Resume

7,027+<<22VSHFLDOL]HVLQFRPPHUFLDOOLWLJDWLRQDQGEDQNUXSWF\DQG
LVNQRZQIRUUHVROYLQJGLI¿FXOWLVVXHVZLWKFUHDWLYLW\DQGHI¿FLHQF\+H
FRQVLVWHQWO\HDUQVWKHKLJKHVWPDUNVLQSHHUVXUYH\VLQFOXGLQJDQ$9
UDWLQJE\0DUWLQGDOH+XEEHOODQGEHLQJGHVLJQDWHGUHSHDWHGO\DVD³6XSHU
/DZ\HU´+HUHFHLYHGKLVXQGHUJUDGXDWHGHJUHHLQEXVLQHVVIURP8QLYHUVLW\
RI6RXWKHUQ&DOLIRUQLDZLWKKRQRUVLQDQGKLVODZGHJUHHIURP/R\ROD
/DZ6FKRROZLWKIXOOPHULWVFKRODUVKLSLQ+HFRPSOHWHGDRQH\HDU
FOHUNVKLSZLWKWKH+RQRUDEOH/LVD+LOO)HQQLQJ86%DQNUXSWF\-XGJHIRU
WKH&HQWUDO'LVWULFWRI&DOLIRUQLD,Q0DUFKKHZDVDSSRLQWHGWRWKH
3DQHORI&KDSWHU%DQNUXSWF\7UXVWHHV+HDOVRDFWVLQQXPHURXVFDVHV
DVD&KDSWHU7UXVWHH%DQNUXSWF\2PEXGVPDQ/LTXLGDWLQJ7UXVWHHDQG
&KLHI5HVWUXFWXULQJ2I¿FHU

                                                                                     Timothy Yoo
                                                                                     W\#OQE\EFRP




                                                                   SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067     TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                      Main Document    Page 23 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES




Professional Resume

0$57,1-%5,//0U%ULOOKDVGHYRWHGKLVRYHU\HDUVRISUDFWLFH
H[FOXVLYHO\WREDQNUXSWF\LQVROYHQF\DQGEXVLQHVVUHRUJDQL]DWLRQVZLWK
SDUWLFXODUHPSKDVLVRQFRPSOH[UHRUJDQL]DWLRQVRISXEOLFO\KHOGFRPSDQLHV
LQDZLGHUDQJHRILQGXVWULHV0U%ULOO¶VH[SHUWLVHLQWKHLQWHUSOD\EHWZHHQ
EDQNUXSWF\DQGVHFXULWLHVODZVKDVOHGWRWKHVXFFHVVIXOUHRUJDQL]DWLRQRI
QXPHURXVSXEOLFO\KHOGFRUSRUDWLRQVDQGSULYDWHO\KHOGFRUSRUDWLRQVGHVLULQJ
WRJRSXEOLFLQFOXGLQJ3ULVP(QWHUWDLQPHQW&RUSRUDWLRQ LQYROYLQJDUHYHUVH
PHUJHURIWKHSXEOLFO\KHOG¿OPSURGXFHU3ULVPZLWKDSULYDWHO\RZQHG
YLGHRUHWDLOHU *HR3HWUROHXP,QF VXFFHVVIXO&KDSWHURISXEOLFO\KHOG
RLODQGJDVFRPSDQ\ 9LGHR&LW\,QF VXFFHVVIXO&KDSWHUIRUYLGHR
UHWDLOHUZLWKRYHUORFDWLRQVLQYROYLQJLVVXDQFHRIVHFXULWLHVIRUGHEW DQG
$PHULFDQ%ORRG,QVWLWXWH,QF VXFFHVVIXOO\UDLVHGRYHUPLOOLRQWKURXJK
FRPSOH[GHEWRU¿QDQFLQJDOORZLQJFRPSDQ\WRHPHUJHDVSXEOLFO\KHOG
SODVPDFRPSDQ\6HUD&DUH,QF 0U%ULOODOVRKDVUHSUHVHQWHGGHEWRUV               Martin J. Brill
FUHGLWRUVWUXVWHHVSODQSURSRQHQWVDVVHWSXUFKDVHUVDQGFUHGLWRUV                   PME#OQE\EFRP
FRPPLWWHHVLQDZLGHYDULHW\RIGLYHUVHFKDSWHUUHRUJDQL]DWLRQFDVHV)RU
H[DPSOH0U%ULOOZDVOHDGFRXQVHOLQUHSUHVHQWLQJWKHFKDSWHUGHEWRU
LQ*DWHZD\&RPSXWHU6\VWHPV DPXOWLVWRUHUHWDLOHURIFRPSXWHUVDQG
UHODWHGHTXLSPHQW WKHFKDSWHUGHEWRULQ3ULPHGH[+HDOWK6\VWHPV,QF
 VXFFHVVIXOSUHSDFNDJHGSODQFRQ¿UPHGLQOHVVWKDQGD\VIRUGLDJQRVWLF
LPDJLQJFRPSDQ\ *OREDO:LQH&RPSDQ\DQG9LDQVD//&
 SXEOLFO\KHOGKROGLQJFRPSDQ\DQGLWVRSHUDWLQJZKROO\RZQHGVXEVLGLDU\
LQWKHZLQHU\EXVLQHVVLQ6RQRPD&DOLIRUQLD $JXD'XOFH9LQH\DUGV
//& RSHUDWLQJYLQH\DUGDQGZLQHU\LQ/RV$QJHOHV&RXQW\ &RSSHU.LQJ
0LQLQJ&RUSRUDWLRQDQG:HVWHUQ8WDK0LQLQJ&RPSDQ\ SXEOLFKROGLQJ
FRPSDQ\DQGLWVZKROO\RZQHGRSHUDWLQJVXEVLGLDU\LQWKHFRSSHUPLQLQJ
EXVLQHVV DVZHOODVWKHFKDSWHUGHEWRUVLQWKHKRVSLWDOUHRUJDQL]DWLRQ
FDVHVIRU&KLQR9DOOH\0HGLFDO&HQWHU&DQ\RQ5LGJH+RVSLWDO/LQFROQ
+RVSLWDO0HGLFDO&HQWHUDQGWKHRI¿FLDOFUHGLWRUVFRPPLWWHHVLQ)LHOGV
$LUFUDIW6SDUHV,QF DLUFUDIWSDUWVGLVWULEXWRU 1HZ6WDU0HGLD,QF
 SXEOLVKLQJFRPSDQ\ +HQU\0D\R1HZKDOO0HPRULDO+RVSLWDO KRVSLWDO 
'DHZRR0RWRU$PHULFD,QF 'DHZRRDXWRPRELOHGLVWULEXWRULQWKH86 
,QWHUFDUH+HDOWK6\VWHPV,QF9LVWD+RVSLWDO6\VWHPV,QFDQG'RZQH\
5HJLRQDO0HGLFDO&HQWHU KRVSLWDOV 5RQFR&RUSRUDWLRQDQG5RQFR
0DUNHWLQJ&RUSRUDWLRQ FRQVXPHUSURGXFWVDQGPDUNHWLQJ DQG7$VVHW
FRQWLQXHG                                                          SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                     Main Document    Page 24 of 55
                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES



Martin J. Brill
Professional Resume
FRQWLQXHGIURPSDJH




$FTXLVLWLRQ&RUSRUDWLRQDQGLWVUHODWHGHQWLWLHV WKHRZQHURIWKH7HUPLQDWRU
¿OPIUDQFKLVH ,QDGGLWLRQ0U%ULOOKDVDOVRKDQGOHGQXPHURXVRXWRI
FRXUWZRUNRXWVDQGUHVWUXFWXULQJVLQFOXGLQJWKHVXFFHVVIXORXWRIFRXUW
GHEWUHVWUXFWXULQJIRU&DUROFR3LFWXUHV,QF0U%ULOOZDVDGPLWWHGWRWKH
&DOLIRUQLD%DULQ+LVHGXFDWLRQDOEDFNJURXQGLVDVIROORZV8QLYHUVLW\
RI&DOLIRUQLDDW/RV$QJHOHV %$FXPODXGH-' $VVRFLDWH
(GLWRU8&/$/DZ5HYLHZ&R$XWKRU³&ROOHFWLYH%DUJDLQLQJ
DQG3ROLWLFVLQ3XEOLF(PSOR\PHQW´8&/$/DZ5HYLHZ
+HLVDPHPEHURIWKH6WDWH%DURI&DOLIRUQLDDQGDPHPEHURIWKH%HYHUO\
+LOOV&HQWXU\&LW\/RV$QJHOHV&RXQW\ 0HPEHU6HFWLRQVRQ&RPPHUFLDO
/DZ%DQNUXSWF\ DQG$PHULFDQ%DU$VVRFLDWLRQV+HLVFXUUHQWO\VHUYLQJ
RQWKH([HFXWLYH&RPPLWWHHRIWKH%DQNUXSWF\6HFWLRQRIWKH%HYHUO\+LOOV
%DU$VVRFLDWLRQ &KDLUPDQIURP DQGVHUYHGRQWKH%RDUGRI
'LUHFWRUVRIWKH/RV$QJHOHV%DQNUXSWF\)RUXP+HLVDPHPEHURIWKH
)LQDQFLDO/DZ\HUV&RQIHUHQFHDQGKDVOHFWXUHGWRYDULRXVWUDGHJURXSVDQG
EDUDVVRFLDWLRQVRQEDQNUXSWF\DQGUHODWHGWRSLFV




                                                                      SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
   Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                     Desc
                                    Main Document    Page 25 of 55

                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES




Professional Resume

'$9,'%*2/8%&+,.ERUQ.LHY8NUDLQH-DQXDU\DGPLWWHGWR
EDU&DOLIRUQLD(GXFDWLRQ8QLYHUVLW\RI&DOLIRUQLD/RV$QJHOHV %$
 3HSSHUGLQH8QLYHUVLW\6FKRRORI/DZ -' 9LFH&KDLUPDQ
0RRW&RXUW%RDUG9LFH0DJLVWUDWH3KL'HOWD3KL,QWHUQDWLRQDO/HJDO
)UDWHUQLW\$PHULFDQ-XULVSUXGHQFH$ZDUGLQ%XVLQHVV5HRUJDQL]DWLRQ
LQ%DQNUXSWF\,QDGGLWLRQWRWKH6WDWH%DURI&DOLIRUQLDDGPLWWHGWRWKH
86'LVWULFW&RXUW&HQWUDO6RXWKHUQ(DVWHUQDQG1RUWKHUQ'LVWULFWVRI
&DOLIRUQLD/DZ&OHUNWRWKH+RQRUDEOH7KRPDV%'RQRYDQ8QLWHG6WDWHV
%DQNUXSWF\&RXUW&HQWUDO'LVWULFWRI&DOLIRUQLD  0HPEHU
$PHULFDQ&DOLIRUQLDDQG/RV$QJHOHV%DU$VVRFLDWLRQV$PHULFDQ
%DQNUXSWF\,QVWLWXWH %RDUGRI$GYLVRUV )LQDQFLDO/DZ\HUV&RQIHUHQFH/RV
$QJHOHV%DQNUXSWF\)RUXPDQG%HYHUO\+LOOV%DU$VVRFLDWLRQ ([HFXWLYH
&RPPLWWHH 3UDFWLFHHPSKDVL]HVEDQNUXSWF\FRUSRUDWHLQVROYHQF\DQG
FUHGLWRUV¶ULJKWV/DQJXDJH5XVVLDQ                                                  David B.
                                                                                       Golubchik
$UWLFOHVZULWWHQE\'DYLG*ROXEFKLNLQFOXGH³5HSUHVHQWLQJ&ORVHO\+HOG                dbg@lnbyb.com
&RUSRUDWLRQVLQ%DQNUXSWF\7KH(WKLFDO'LOHPPD´&RPPHUFLDO/DZ\HUV¶
$VVRFLDWLRQ&RQIHUHQFH1RYHPEHU³%DQNUXSWF\/DZ±$'HEWRU¶V
3UHVV5HOHDVH´1DWLRQDO/DZ-RXUQDO0D\³7DNLQJD3LHFHRI
WKH$FWLRQLQ%DQNUXSWF\´%D\$UHD%DQNUXSWF\)RUXP&RQIHUHQFH-XQH
³%DQNUXSWF\/DZ±8QZLQGLQJ6HWWOHPHQWV´1DWLRQDO/DZ-RXUQDO
2FWREHU³%DQNUXSWF\/DZ±,QYROXQWDU\3URFHHGLQJV´1DWLRQDO
/DZ-RXUQDO)HEUXDU\³7KH5LJKWV2I$/HVVHH,Q$/HVVRU¶V
%DQNUXSWF\6HFWLRQ K 2I7KH%DQNUXSWF\&RGH´/RV$QJHOHV
&RXQWU\%DU$VVRFLDWLRQ5HDO(VWDWH6XEVHFWLRQ0DUFKDQG
³'HIHQGLQJ1RQGLVFKDUJHDELOLW\$FWLRQVLQ%DQNUXSWF\´3XEOLF&RXQVHO
³2XWORRNVDQG6WUDWHJLHV)RU'LVWUHVVHG&RPPHUFLDO5HDO
(VWDWH/RDQV´*UXEEDQG(OOLVSUHVHQWDWLRQ0D\³&KDSWHU
)RFXV6PDOO%XVLQHVVDQG6LQJOH$VVHW5HDO(VWDWH&DVHV´/RV$QJHOHV
&RXQWU\%DU$VVRFLDWLRQ&RPPHUFLDO/DZDQG%DQNUXSWF\6XEVHFWLRQ
-DQXDU\




                                                                     SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                    Desc
                                     Main Document    Page 26 of 55

                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES




Professional Resume

EDUCATION
University of Maryland (B.A., 1971)
University of Maryland School of Law (J.D., 1974)

BAR ADMISSIONS
Maryland, 1974
California, 1976

Gary E. Klausner joined LNBYB as a senior partner in May 2014, from a
senior shareholder position at Stutman, Treister & Glatt P.C. Mr. Klausner
has exclusively practiced in the field of corporate restructuring and bank-
ruptcy since 1976.

Mr. Klausner represents Chapter 11 debtors, secured and unsecured
creditors, creditors' committees, trustees and receivers, licensors and
franchisors, purchasers of assets out of bankruptcy cases and parties                  Gary E. Klausner
involved in litigation and appeals in connection with bankruptcy cases. He             gek@lnbyb.com
has handled cases involving a broad range of businesses and industries
including manufacturing, retail, real estate development, hospitality and
restaurants, aerospace, entertainment, health care, financial institutions,            Honors and Recognitions
and transportation.
                                                                                       Selected, Super Lawyers (Bankruptcy
Mr. Klausner also has expertise in Chapter 9 of the Bankruptcy Code, which             & Creditor/Debtor Rights) 2004-12
is designed for the reorganization of municipalities. He currently chairs the          Selected, Southern California's Best
American Bar Association's Chapter 9 Subcommittee.                                     Lawyers in America, 2011-12

Mr. Klausner's significant engagements as debtor's counsel include:
                                                                                       Publications/Press
Meruelo Maddux Properties, Inc. (Special Reorganization Counsel); Impe-
rial Capital Bancorp, Inc.; Colorep, Inc., International Union of Operating            "Section 1111(b) '" Look Before You
Engineers, Local 501, Mr. Gasket Co.; Prism Entertainment Corporation;                 Leap," 2 Bankruptcy Study Group
Packaging Corporation of America; Super Shops, Inc.; Cannon Pictures;                  Journal 15 (1986)
Maguire Thomas Partners, Fifth & Grand, Ltd.; ABC International Traders,               "Chapter 11 'The Bank of Last
Inc.; Maxicare and Watts Health Foundation, Inc., dba UHP Healthcare.                  Resort,'" The Business Lawyer,
                                                                                       November, 1989; Vol. 45, No. 1
Mr. Klausner was the lead lawyer in the Chapter 9 case of Valley Health                "The New Bankruptcy Rules," 4
System, in which he successfully confirmed a Chapter 9 Plan of Adjustment.             Bankruptcy Study Group Journal 64
                                                                                       (1987).
Mr. Klausner has represented creditors’ committees in cases such as
Consolidated Freightways, New Meatco, Westward Ho Markets, Naki
                                                                                       Speaking Engagements
Electronics, Prime Matrix, The Movie Group, American Restaurant Group
("Black Angus"), and Solidus Networks, Inc. Mr. Klausner has also repre-               Panelist, "Bank Holding Company
sented principals involved in significant chapter 11 cases, such as EZ Lube;           Bankruptcies," ABI Battleground West,
Rachel Ashwell Design, Inc. ("Shabby Chic"); and Comic Book Movies LLC.                2012
                                                                                       Panelist, "Municipal Bankruptcies,"
In addition to client matters, Mr. Klausner has been actively involved and             ABI Battleground West, 2011
has held prominent positions in local and national professional organiza-              Panelist, "Municipal Bankruptcies,"
tions and bar associations. Mr. Klausner is a member of the Board of                   ABA Fall Meeting Business Law
Governors of the Financial Lawyers Conference and served as its President              Section, 2010

pg 1 of 2
10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                     Desc
                                      Main Document    Page 27 of 55

                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES




Professional Resume, cont...

from 1993 through1994. He is a Board member of the Los Angeles Bankruptcy               KEY REPRESENTATIONS
Forum (serving as its President in 2003-2004), a member of the American Bar             Debtor Representations
Association, Section on Business Law, where he chaired a task force on The              Colorep, Inc.
Economics of Chapter 11 Practice, chaired the Subcommittee on Bankruptcy                International Union of Operating
Fraud, Crimes and Abuse of the Bankruptcy Process and currently chairs the              Engineers, Local 501
Chapter 9 Subcommittee. He is a member of the Los Angeles County Bar                    St. Tropez Capital, Inc.
Association, where he has served as a member of the Executive Committee of              Mr. Gasket Co.
the Commercial Law and Bankruptcy Section as well as being Vice-Chair of the            Prism Entertainment Corporation
Section's Bankruptcy Committee.                                                         Packaging Corporation of America
                                                                                        Super Shops, Inc.
In 2010, Mr. Klausner was elected as a Fellow of the American College of                Maguire Thomas Partners, Fifth &
Bankruptcy, and in 2012, Mr. Klausner was recognized as "Bankruptcy Lawyer              Grand, Ltd.
Of The Year" by the Century City Bar Association.                                       ABC International Traders, Inc.
                                                                                        Maxicare, HMO
Mr. Klausner has also served as a Lawyer Representative to The Ninth Circuit            Watts Health Foundation, Inc., dba UHP
                                                                                        Healthcare, HMO
Judicial Conference and currently chairs the United States District Court Stand-
                                                                                        Valley Health System, Healthcare
ing Committee On Attorney Discipline.                                                   District
                                                                                        Imperial Capital Bancorp, Inc.
Mr. Klausner speaks frequently on subjects involving bankruptcy and commercial          Mereulo Maddux Properties, Inc
law and has published numerous articles on bankruptcy-related topics.
                                                                                        Committee Representations
He is a member of the bar of the states of California and Maryland, and is
                                                                                        New Meatco
admitted to practice before the United States Supreme Court, the United States
                                                                                        Consolidated Freightway
Courts of Appeals for the Ninth Circuit, and the United States District and Bank-
                                                                                        Westward Ho Markets
ruptcy Courts for the Central District of California.
                                                                                        Naki Electronics
                                                                                        Prime Matrix
Mr. Klausner received his J.D., with honors, from the University of Maryland
                                                                                        Stan Lee Media
School of Law in 1974, where he served on the editorial staff of the University of
                                                                                        American Restaurant Group, Inc
Maryland Law Review from 1972-3. He received his B.A. from the University of
Maryland in 1971.
                                                                                        Significant Creditor/Party In Interest
                                                                                        Representations
PROFESSIONAL AFFILIATIONS
                                                                                        Cannon Pictures, Inc.
Financial Lawyers Conference (President, 1993 -1994; Member of the Board of
                                                                                        Georgia Pacific Corporation
Governors)
                                                                                        Cal Worthington
Los Angeles Bankruptcy Forum (President in 2003-2004)
                                                                                        Columbia Tristar
American Bar Association (Section on Business Law, Chair of the Subcommittee
                                                                                        Fox Family Worldwide
on Bankruptcy Crimes, Fraud and Abuse, 2005)
                                                                                        MCI Telecommunications Corporation
Ninth Circuit Judicial Conference (2007-2009)
                                                                                        Paramount Pictures
United States District Court, Central District, Standing Committee on Attorney
                                                                                        Saban Entertainment
Discipline, Chair 2011-Present
                                                                                        Sony Pictures, Inc.
American Bar Association Section on Business Law, Chair of the Subcommittee
                                                                                        The Walt Disney Company
on Chapter 9, 2011-Present
                                                                                        Victor Valley Community Hospital
Honors and Recognitions
                                                                                        Rachel Ashwell Design, Inc
Selected, Super Lawyers (Bankruptcy & Creditor/Debtor Rights) 2004-12
                                                                                        EZ Lube, Inc
Selected, Southern California's Best Lawyers in America, 2011-12
pg 2 of 2
10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                     Main Document    Page 28 of 55
                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES




Professional Resume

(':$5'0:2/.2:,7=KDVIRFXVHGRQWKHDUHDVRILQVROYHQF\DQG
FRPPHUFLDOODZGXULQJPRUHWKDQ\HDUVRISUDFWLFH+HKDVUHSUHVHQWHG
GHEWRUVFUHGLWRUVWUXVWHHVUHFHLYHUVDQGFUHGLWRUVFRPPLWWHHVLQDZLGH
YDULHW\RIFDVHV+HDOVRVHUYHVDVDFKDSWHUDQGFKDSWHUSDQHO
WUXVWHHLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDDQGDVDUHFHLYHUIRUWKH/RV
$QJHOHV6XSHULRU&RXUW+HKDVH[WHQVLYHH[SHULHQFHLQUHSUHVHQWLQJ
YDULRXVLQWHUHVWVLQFRPSOH[UHRUJDQL]DWLRQFDVHVLQDQXPEHURIGLIIHUHQW
DQGGLYHUVHLQGXVWULHVDQGKDVDOVRRSHUDWHGDQXPEHURIEXVLQHVVHVDV
DWUXVWHHDQGUHFHLYHU+HKDVEHHQLQYROYHGLQDQXPEHURIFDVHVWKDW
KDYHPDGHQHZODZRUFODUL¿HGH[LVWLQJODZLQWKH1LQWK&LUFXLWLQFOXGLQJ
:RONRZLW]Y)',&)G WK&LU :RONRZLW]Y%HYHUO\
)G WK&LU ,QUH6\OPDU3OD]D/3)G WK&LU
 :RONRZLW]Y$PHULFDQ5HVHDUFK&RUSRUDWLRQ)G WK&LU
 ,QUH0RVHV)G WK&LU :RONRZLW]Y6KHDUVRQ               Edward M.
/HKPDQ%URV)GFHUWGHQLHG86  ,QUH                  Wolkowitz
&KHQJ)G WK&LU ,QUH4LQWH[(QWHUWDLQPHQW)G            HPZ#OQE\EFRP
 WK&LU ,QUH:/%B56.9HQWXUH%5 %DQNU&'
&DO 


0U:RONRZLW]ZDVRQWKHIDFXOW\RI6RXWKZHVWHUQ8QLYHUVLW\/DZ6FKRRO
IURPWRUHMRLQLQJWKHIDFXOW\LQWHDFKLQJFRXUVHVLQ
EDQNUXSWF\FRPPHUFLDOWUDQVDFWLRQVDQGEXVLQHVVUHRUJDQL]DWLRQ+HKDV
DOVROHFWXUHGH[WHQVLYHO\IRUWKH&DOLIRUQLD&RQWLQXLQJ(GXFDWLRQRIWKH
%DUDQGDVDSDQHOLVWLQSURJUDPVVSRQVRUHGE\WKH$PHULFDQ%DQNUXSWF\
,QVWLWXWHWKH/RV$QJHOHV%DQNUXSWF\)RUXPDQGWKH%HYHUO\+LOOV%DU
$VVRFLDWLRQ%HWZHHQDQGKHVHUYHGDVDPHPEHURIWKH&LW\
&RXQFLORI&XOYHU&LW\&DOLIRUQLDLQFOXGLQJWZRRQH\HDUWHUPVDV0D\RURI
&XOYHU&LW\


0U:RONRZLW]ZDVDGPLWWHGWRWKH&DOLIRUQLD%DULQ+LVHGXFDWLRQDO
EDFNJURXQGLVDVIROORZV&DOLIRUQLD6WDWH8QLYHUVLW\1RUWKULGJH %$
 6RXWKZHVWHUQ8QLYHUVLW\/DZ6FKRRO -'FXPODXGH 7KH
8QLYHUVLW\RI0LFKLJDQ/DZ6FKRRO //0 +LVSXEOLFDWLRQVLQFOXGH
³'HEWRUV+DYH1HZ:HDSRQV$JDLQVW,QYROXQWDU\%DQNUXSWF\´-RXUQDO
RI&RUSRUDWH5HQHZDO 'HFHPEHU ³%DQNUXSWF\DQG)DPLO\
FRQWLQXHG                                                        SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                    Main Document    Page 29 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                             LAW OFFICES



Edward M. Wolkowitz
Professional Resume
FRQWLQXHGIURPSDJH




/DZ$0DUULDJHRI,UUHFRQFLODEOH'LIIHUHQFHV´%+%DU-  
³,QVROYHQF\DQG%DQNUXSWF\´ &KDSWHU &DOLIRUQLD)DPLO\/DZ6HUYLFH
%DQFURIW:KLWQH\  ³/HJLVODWLYH$QDO\VLV/DQG8VH3URSRVDOV´
6RXWKZHVWHUQ8QLYHUVLW\/DZ5HYLHZ  ³/DQG8VH&RQWUROV,V
WKHUHD3ODFH)RU(YHU\WKLQJ´6Z8/5HY  +HLVDPHPEHU
RIWKH6WDWH%DURI&DOLIRUQLDWKH$PHULFDQ%DU$VVRFLDWLRQ/RV$QJHOHV
&RXQW\%DU$VVRFLDWLRQWKH/RV$QJHOHV%DQNUXSWF\)RUXPWKH)LQDQFLDO
/DZ\HUV&RQIHUHQFHDQGWKH1DWLRQDO$VVRFLDWLRQRI%DQNUXSWF\7UXVWHHV
+HKDVVHUYHGDV3UHVLGHQWDQG9LFH3UHVLGHQWRIWKH/RV$QJHOHV
%DQNUXSWF\)RUXPWKH(GLWRULDO%RDUGRIWKH&DOLIRUQLD%DQNUXSWF\-RXUQDO
DQGWKH([HFXWLYH&RPPLWWHHRIWKH%RDUGRI*RYHUQRUVRIWKH)LQDQFLDO
/DZ\HUV&RQIHUHQFH




                                                                     SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067     TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                     Main Document    Page 30 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                              LAW OFFICES




Professional Resume

%(7+$115<281*ERUQ6DQWD0RQLFD&DOLIRUQLD-XQH
DGPLWWHGWREDU'HFHPEHU&DOLIRUQLD$GPLWWHGWRWKH8QLWHG
6WDWHV'LVWULFW&RXUW&HQWUDO(DVWHUQ1RUWKHUQDQG6RXWKHUQ'LVWULFWV
RI&DOLIRUQLDDQGWKH8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
(GXFDWLRQ8QLYHUVLW\RI&DOLIRUQLDDW/RV$QJHOHV %$ /R\ROD
/DZ6FKRRO -' 0HPEHU&DOLIRUQLD%DU$VVRFLDWLRQ$PHULFDQ
%DU$VVRFLDWLRQ/RV$QJHOHV&RXQW\%DU$VVRFLDWLRQ&HQWXU\&LW\%DU
$VVRFLDWLRQ)LQDQFLDO/DZ\HUV¶&RQIHUHQFHDQG/RV$QJHOHV%DQNUXSWF\
)RUXP5HSRUWHG'HFLVLRQVLQFOXGH6DQ3DROR86+ROGLQJ&RPSDQ\Y
6RXWK)LJXHURD&RPSDQ\  &DO$SSWKDQG
=LHOORY)LUVW)HGHUDO%DQN  &DO$SSWK&DO5SWUG
3UHVHQWHU³'RPHVWLF3DUWQHUVKLSVLQ&DOLIRUQLD,PSRUWDQW1HZ5XOHV
$IIHFWLQJ&UHGLWRUV´2FWREHU
                                                                                      Beth Ann R.
                                                                                      Young
                                                                                      EU\#OQE\EFRP




                                                                    SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067      TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                     Main Document    Page 31 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                              LAW OFFICES




Professional Resume

MONICA YOUNG KIM was admitted to the California Bar in 1995, after
graduating from the University of California at Berkeley (B.A., 1991) and
Hastings College of the Law (J.D., 1995). She was a Law Clerk to the
Honorable Jane Dickson McKeag, U.S. Bankruptcy Judge, Eastern District of
California, 1995–96. Ms. Kim has worked solely in the areas of bankruptcy,
insolvency and business reorganization, and commercial and real estate
transactions, representing debtors, creditors’ committees, creditors, sellers,
and purchasers. She joined Levene, Neale, Bender, Yoo & Brill L.L.P. in 1996,
and became a partner in 2004.

Ms. Kim is also involved in out-of-court restructuring transactions, including
assignments for creditors, representing sellers/assignors, assignees and
buyers. Her experience has included representation in retail, healthcare,
entertainment, manufacturing, real estate, service and technology. She has
been named to the “Rising Star” listing of Southern California attorneys each         Monica Y. Kim
year since 2005, in annual surveys of her peers. Ms. Kim is a member of the           myk@lnbyb.com
American Bar Association, Los Angeles County Bar Association, Century City
Bar Association, Women Lawyers Association of Los Angeles, and the Korean
American Bar Association, and is admitted to the Central, Eastern, Northern
and Southern Districts of California.




                                                                     pg 1 of 1


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067      TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                     Main Document    Page 32 of 55
                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES




Professional Resume

3+,/,3$*$67(,(5¶6PRUHWKDQ\HDUVRISUDFWLFHKDVLQFOXGHG
DEURDGUDQJHRIEDQNUXSWF\DQGLQVROYHQF\UHSUHVHQWDWLRQLQFOXGLQJ
&KDSWHUGHEWRUVWUXVWHHVLQ&KDSWHUDQG&KDSWHUFDVHVFUHGLWRUV
FRPPLWWHHVEX\HUVODQGORUGVDQGSDUWLHVWRH[HFXWRU\FRQWUDFWV
ZLWKSDUWLFXODUHPSKDVLVRQFRPSOH[UHRUJDQL]DWLRQVDQGVWUXFWXULQJ
WUDQVDFWLRQV


,QKLV¿UVWGHFDGHRISUDFWLFHLQ3KLODGHOSKLD0U*DVWHLHUVXFFHVVIXOO\
UHSUHVHQWHGODQGORUGVDQGSXUFKDVHUVRIOHDVHKROGLQWHUHVWVLQODUJH
FDVHVVXFKDV)RRG)DLUDQG/LRQHODQGSDUWLFLSDWHGLQSUHSDUDWLRQRI
PDWHULDOVIRUSUHVHQWDWLRQWR&RQJUHVVLQFRQQHFWLRQZLWKKHDULQJVOHDGLQJ
WRWKH6KRSSLQJ&HQWHU$PHQGPHQWVWRWKH%DQNUXSWF\&RGHLQ+H
FRXQVHOHGH[WHQVLYHO\LQFRQQHFWLRQZLWKLQVROYHQF\DQGEDQNUXSWF\DVSHFWV
RIFRPPHUFLDOOHDVHVIRUVKRSSLQJFHQWHUVDQGUHWDLOFKDLQVDQGDXWKRUHG             Philip A.
³6KRSSLQJ&HQWHUV$V8WLOLWLHV8QGHUWKH%DQNUXSWF\&RGH´6KRSSLQJ                   Gasteier
&HQWHU/HJDO8SGDWH6XPPHU0U*DVWHLHUDOVRSURYLGHGLQVROYHQF\              SDJ#OQE\EFRP
FRXQVHOLQJLQFRQQHFWLRQZLWKERQGDQGRWKHUVHFXULWLHVWUDQVDFWLRQV0U
*DVWHLHUZDVLQYROYHGLQUHSUHVHQWDWLRQRIFUHGLWRURUHTXLW\FRPPLWWHHVLQ
PDWWHUVLQFOXGLQJ)UDQNOLQ&RPSXWHU0DQVRQ%LOODUG,QGXVWULHVDQG0RQURH
:HOO6HUYLFH,QF'HEWRUUHSUHVHQWDWLRQLQFOXGHG0RWRU)UHLJKW([SUHVVD
PXOWLVWDWHPRWRUFDUULHUDQG'XEOLQ3URSHUWLHV


0U*DVWHLHU¶VSUDFWLFHLQ/RV$QJHOHVKDVLQFOXGHGHQWHUWDLQPHQWDQG
RWKHULQWHOOHFWXDOSURSHUW\PDWWHUVVXFKDV)ULHV(QWHUWDLQPHQW,QF
4LQWH[(QWHUWDLQPHQW,QFDQG+DO5RDFK6WXGLRV,QFZKHUHKHZDV
SULPDULO\UHVSRQVLEOHIRUVWUXFWXULQJDQGFRQ¿UPLQJFKDSWHUSODQVDV
ZHOODVUHSUHVHQWDWLRQRI&DUROFR3LFWXUHV,QFDQG3DUDPRXQW6WXGLRV
+HKDVSURYLGHGVSHFLDOL]HGLQVROYHQF\FRXQVHOLQJDQGOLWLJDWLRQVXSSRUWLQ
FRQQHFWLRQZLWKQXPHURXVWUDQVDFWLRQVOLFHQVHVDQGRWKHUHQWHUWDLQPHQW
FRQWUDFWV0U*DVWHLHUDUJXHG,QUH4LQWH[(QWHUWDLQPHQW,QF)G
 WK&LU WRWKH1LQWK&LUFXLW86&RXUWRI$SSHDOVDSULQFLSDO
FDVHHVWDEOLVKLQJWKHH[HFXWRU\FRQWUDFWDQDO\VLVDSSOLFDEOHWRFRS\ULJKW
OLFHQVHVDQGGHWHUPLQLQJWKDWSDUWLFLSDWLRQULJKWVFRQVWLWXWHXQVHFXUHG
FODLPV2WKHUGHEWRUUHSUHVHQWDWLRQKDVLQFOXGHG&XUULH7HFKQRORJLHV,QF
:DYLHQ,QF2FHDQ7UDLOV/36XSHULRU)DVW)UHLJKW,QFDQG%80
FRQWLQXHG                                                         SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                      Main Document    Page 33 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES



Philip A. Gasteier
Professional Resume
FRQWLQXHGIURPSDJH




,QWHUQDWLRQDO,QF0U*DVWHLHUKDVEHHQLQYROYHGLQFUHGLWRUFRPPLWWHH
UHSUHVHQWDWLRQLQFDVHVVXFKDV+RXVHRI)DEULFV&DOLIRUQLD3DFL¿F
)XQGLQJ/WG&RQGRU6\VWHPV,QFDQG&KDVH7HFKQRORJLHV,QF


0U*DVWHLHULVDJUDGXDWHRIWKH/DZ6FKRRORIWKH8QLYHUVLW\RI
3HQQV\OYDQLD -' DQGWKH2KLR6WDWH8QLYHUVLW\ %$ +H
ZDVDGPLWWHGWRWKH3HQQV\OYDQLD%DULQDQGWRWKH&DOLIRUQLD%DULQ
+HLVDOVRDPHPEHURIWKHEDURIWKH8QLWHG6WDWHV'LVWULFW&RXUW
&HQWUDO(DVWHUQDQG1RUWKHUQ'LVWULFWVRI&DOLIRUQLDWKH86'LVWULFW&RXUW
(DVWHUQ'LVWULFW&RXUWRI3HQQV\OYDQLDDQGWKH1LQWKDQG7KLUG&LUFXLW
&RXUWVRI$SSHDOV+HLVDPHPEHURIWKH$PHULFDQ%DQNUXSWF\,QVWLWXWH
WKH$PHULFDQ%DU$VVRFLDWLRQWKH6WDWH%DURI&DOLIRUQLDWKH&HQWXU\&LW\
%DU$VVRFLDWLRQWKH)LQDQFLDO/DZ\HUV&RQIHUHQFHDQGWKH/RV$QJHOHV
&RXQW\%DU$VVRFLDWLRQZKHUHKHVHUYHGDVDPHPEHURIWKH%DQNUXSWF\
6XE&RPPLWWHHRIWKH6HFWLRQRQ&RPPHUFLDO/DZDQG%DQNUXSWF\IURP
  +HKDVEHHQDFWLYHLQFLYLFDIIDLUVDQGLVDSDVW3UHVLGHQW
  9LFH3UHVLGHQW  DQG%RDUG0HPEHU  RI
WKH*UHDWHU*ULI¿WK3DUN1HLJKERUKRRG&RXQFLODQRI¿FLDOERG\RIWKH&LW\
RI/RV$QJHOHV




                                                                        SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB              Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                      Desc
                                         Main Document    Page 34 of 55
                                                          LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                      LAW OFFICES




Professional Resume

'$1,(/+5(,66DSDUWQHUDW/HYHQH1HDOH%HQGHU<RR %ULOO//3
 ³/1%<%´ KDVVSHFLDOL]HGLQWKHDUHDRIEDQNUXSWF\DQGLQVROYHQF\IRU
RYHUWZRGHFDGHV%HIRUHHQWHULQJWKHOHJDO¿HOG0U5HLVVVWDUWHGKLV
SURIHVVLRQDOFDUHHUDW.30* WKHQ3HDW0DUZLFNDQG0LWFKHOO DQGEHFDPH
D&HUWL¿HG3XEOLF$FFRXQWDQWVSHFLDOL]LQJLQWD[VWUXFWXULQJLQPLGPDUNHW
DQGHQWUHSUHQHXULDOEXVLQHVVHV0U5HLVVJUDGXDWHGIURP&DOLIRUQLD6WDWH
8QLYHUVLW\1RUWKULGJHVXPPDFXPODXGH%6%XVLQHVV$GPLQLVWUDWLRQ
LQ0U5HLVV¶VEXVLQHVVHGXFDWLRQDQGEDFNJURXQGLVRIVLJQL¿FDQW
LPSRUWDQFHLQGHDOLQJZLWKWKHFRPSOH[¿QDQFLDOLVVXHVIDFLQJGLVWUHVVHG
EXVLQHVVVLWXDWLRQV


$UPHGZLWKSUDFWLFDOEXVLQHVVNQRZOHGJH0U5HLVVGHFLGHGWRSXUVXHD
FDUHHULQODZDQGJUDGXDWHGLQIURP/R\ROD8QLYHUVLW\/DZ6FKRRO
ZKHUHKHZDVDVWDIIZULWHUDQGQRWHVHGLWRURIWKH/DZ5HYLHZSUHVLGHQW                    Daniel H. Reiss
RI3KL'HOWD3KLOHJDOKRQRUIUDWHUQLW\DQGZDVDPHPEHURIWKH6W7KRPDV                  GKU#OQE\EFRP
0RUH+RQRU6RFLHW\


0U5HLVVMRLQHG/1%<%LQ1RYHPEHU0U5HLVVLVDPHPEHURI
WKHH[HFXWLYHFRPPLWWHHRIWKH%DQNUXSWF\6HFWLRQRIWKH%HYHUO\+LOOV
%DU$VVRFLDWLRQDQGLVDPHPEHURIWKH/RV$QJHOHV%DQNUXSWF\)RUXP
)LQDQFLDO/DZ\HUV&RQIHUHQFHDQGWKH/RV$QJHOHV&RXQW\%DU$VVRFLDWLRQ
+HZDVKRQRUHGLQDVD³6XSHU/DZ\HU´DQG³6XSHU
/DZ\HU´LQDUHJLRQZLGHVXUYH\DQKRQRUEHVWRZHGRQRQO\RI6RXWKHUQ
&DOLIRUQLDDWWRUQH\V


0U5HLVV¶VEDQNUXSWF\H[SHULHQFHH[WHQGVWRFDVHVDQGGLVWUHVVHG
VLWXDWLRQVLQYROYLQJSXEOLFXWLOLWLHVKHDOWKFDUHUHWDLODYLDWLRQKRVSLWDOLW\UHDO
HVWDWHELRWHFKDQGJHQHUDOPDQXIDFWXULQJ0U5HLVVUHJXODUO\UHSUHVHQWV
GHEWRUVFUHGLWRUFRPPLWWHHVVHFXUHGFUHGLWRUVEDQNUXSWF\WUXVWHHVDQG
EX\HUVRIGLVWUHVVHGDVVHWVDQGFRPSDQLHV0U5HLVVLVDIUHTXHQWVSHDNHU
EHIRUHWUDGHDQGOHJDOJURXSVDQGLVDQDWLRQDOO\SXEOLVKHGDXWKRURQ
EDQNUXSWF\LVVXHV




FRQWLQXHG                                                                 SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067              TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                      Main Document    Page 35 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES



Daniel H. Reiss
Professional Resume
FRQWLQXHGIURPSDJH




0U5HLVV¶VSXEOLVKHGDUWLFOHVLQFOXGH


³%DQNUXSWF\%DWWOHJURXQGVLQ)UDQFKLVLQJ´)UDQFKLVH/DZ,QVLGHUUG
4XDUWHU


³$VVLJQPHQWRI/HDVHV´1DWLRQDO/DZ-RXUQDO:LQWHU


³¶7UDYHOHUV&DV¶3DUW,,´1DWLRQDO/DZ-RXUQDO:LQWHU


³6LQJOH$VVHW5HDO(VWDWH´1DWLRQDO/DZ-RXUQDO6XPPHU


³' 20RYHVWRWKH)RUHIURQWLQ%DQNUXSWF\&DVHV´1DWLRQDO/DZ-RXUQDO
6XPPHU


³3URWHFWLQJ,QWHUHVWVLQWKH(YHQWRI7HQDQW%DQNUXSWFLHV´1DWLRQDO/DZ
-RXUQDO6SULQJ


0U5HLVV¶VVSHDNLQJHQJDJHPHQWVLQFOXGH


³)UDQFKLVH,VVXHVLQ%DQNUXSWF\´6SULQJ)UDQFKLVH%XVLQHVV
1HWZRUN


³+RVWLOH7DNHRYHUVLQ%DQNUXSWF\&DVHV´&UHGLW0DQDJHUV$VVRFLDWLRQ


³%DQNUXSWF\%DWWOHJURXQGVLQ)UDQFKLVLQJ´)DOO6RXWKHUQ&DOLIRUQLD
)UDQFKLVH%XVLQHVV1HWZRUN


³'LUHFWRUVDQG2I¿FHUV/LWLJDWLRQLQ%DQNUXSWF\´6SULQJ7XUQDURXQG
0DQDJHPHQW$VVRFLDWLRQDQG%HYHUO\+LOOV%DU$VVRFLDWLRQ


³+HDOWKFDUH%XVLQHVV%DQNUXSWFLHV´6SULQJ/RV$QJHOHV&RXQW\%DU
$VVRFLDWLRQ+HDOWKFDUH/DZDQG&RPPHUFLDO/DZ$QG%DQNUXSWF\6HFWLRQV




                                                                      SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                    Desc
                                     Main Document    Page 36 of 55
                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES




Professional Resume

72''$)5($/<DSDUWQHURIWKH¿UPUHSUHVHQWV&KDSWHUWUXVWHHV
WKURXJKRXW6RXWKHUQ&DOLIRUQLDLQDOODVSHFWVRIFDVHDGPLQLVWUDWLRQDQG
OLWLJDWLRQ0U)UHDO\DOVRUHSUHVHQWVEDQNVODQGORUGVDQGRWKHUFUHGLWRUV
LQFRQWHVWHG&KDSWHUFDVHVDQGDGYHUVDU\SURFHHGLQJV0U)UHDO\
LVDJUDGXDWHRI6RXWKZHVWHUQ8QLYHUVLW\6FKRRORI/DZ -' DQG
WKH8QLYHUVLW\RI&DOLIRUQLD/RV$QJHOHV %$ 'XULQJODZVFKRRO
KHZDVDQH[WHUQWRWKH+RQRUDEOH0LWFKHO5*ROGEHUJDQG+RQRUDEOH
$UWKXU0*UHHQZDOG86%DQNUXSWF\-XGJHVIRUWKH&HQWUDO'LVWULFWRI
&DOLIRUQLD$IWHUODZVFKRROKHFOHUNHGIRUWKH+RQRUDEOH'DYLG11DXJOH
86%DQNUXSWF\-XGJH&HQWUDO'LVWULFWRI&DOLIRUQLD5LYHUVLGH'LYLVLRQ
   0U)UHDO\LVDPHPEHURIWKH%RDUGRI'LUHFWRUVIRUWKH,QODQG
(PSLUH%DQNUXSWF\)RUXPDQGZDVIRUPHUO\DPHPEHURIWKH6RXWKZHVWHUQ
8QLYHUVLW\6FKRRORI/DZ$OXPQL%RDUGRI'LUHFWRUV 6HSWHPEHUWR
-XQH +HLVDOVRDPHPEHURIWKH/RV$QJHOHV&RXQW\%DU$VVRFLDWLRQ             Todd A. Frealy
DQGWKH/RV$QJHOHV%DQNUXSWF\)RUXP,QDQG0U)UHDO\ZDV                WDI#OQE\EFRP
UHFRJQL]HGDVD³5LVLQJ6WDU´E\6XSHU/DZ\HUVPDJD]LQH+HZDVDGPLWWHG
WRWKH&DOLIRUQLD%DULQDQGLVDGPLWWHGWRWKH&HQWUDO(DVWHUQ
1RUWKHUQDQG6RXWKHUQ'LVWULFWVRI&DOLIRUQLD


$UWLFOHVZULWWHQE\0U)UHDO\LQFOXGH³'D]HGDQG&RQIXVHG´&DOLIRUQLD
%DQNUXSWF\&RXUW5HSRUWHU9RO1R0DUFK 'LVFKDUJHDELOLW\RI
VWXGHQWORDQVDQGWKH³XQGXHKDUGVKLSWHVW´ ³)LQGLQJWKH.H\´&DOLIRUQLD
%DQNUXSWF\&RXUW5HSRUWHU9RO1R-XQH +RZWR6HWRII0XWXDO
'HEWVLQ%DQNUXSWF\ ,Q)HEUXDU\0U)UHDO\DSSHDUHGDVDVSHDNHU
DW6RXWKZHVWHUQ/DZ5HYLHZ¶VV\PSRVLXPRQ³%DQNUXSWF\LQWKH1HZ
0LOOHQLXP´





                                                                    SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                    Desc
                                      Main Document    Page 37 of 55
                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES




Professional Resume

JULIET Y. OH is a partner at Levene, Neale, Bender, Yoo & Brill L.L.P.
representing individuals and corporations in Chapter 11 bankruptcy cases,
out-of-court restructuring proceedings and bankruptcy litigation proceedings.
She has been voted a “Rising Star” in a poll of her peers in Southern
California each year since 2006.

Ms. Oh has recently represented Chapter 11 debtors Anna’s Linens, Inc.,
Green Fleet Systems, LLC, Belasco Unlimited Corporation, Apex Digital,
Inc., Roosevelt Lofts, LLC, Central Metal, Inc., Franchise Pictures LLC, et al.,
Fatburger Restaurants, and the Official Committee of Unsecured Creditors of
Halcyon Holding Group.

Prior to joining the firm in 2003, Ms. Oh specialized in the representation
of individuals in Chapter 7 and Chapter 13 cases and worked as an extern
with the Office of the U.S. Trustee, Central District of California. Ms. Oh is a         Juliet Y. Oh
graduate of Stanford University and obtained her law degree from University              jyo@lnbyb.com
of California, Los Angeles. She was admitted to the California Bar in 2000,
is a member of the Korean American Bar Association, California Bankruptcy
Forum and Los Angeles Bankruptcy Forum.




                                                                        pg 1 of 1


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067         TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
   Case 1:21-bk-10428-MB             Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                     Desc
                                     Main Document    Page 38 of 55

                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES




Professional Resume

72''0$512/'KDVEHHQZLWK/1%< %VLQFH0U$UQROG
VSHFLDOL]HVLQFRUSRUDWHDQGKLJKQHWZRUWKLQGLYLGXDOUHRUJDQL]DWLRQVDQG
EDQNUXSWF\OLWLJDWLRQ0U$UQROGKDVVHUYHGDVFRXQVHOLQVHYHUDOPDMRU
UHRUJDQL]DWLRQFDVHVDQGLQKXQGUHGVRIDYRLGDQFHDFWLRQV0U$UQROG
MRLQHG/1%5%DIWHUVHUYLQJDVDQH[WHUQDQGDODZFOHUNWRWKH+RQRUDEOH
7KRPDV%'RQRYDQ8QLWHG6WDWHV%DQNUXSWF\-XGJH+HKDVEHHQYRWHG
D³5LVLQJ6WDU´LQDSROORIKLVSHHUVLQ6RXWKHUQ&DOLIRUQLDHDFK\HDUVLQFH
$QDWLYHRI6DFUDPHQWR0U$UQROGJUDGXDWHGIURPWKH8QLYHUVLW\RI
&DOLIRUQLD/RV$QJHOHVZLWKD%$LQ(QJOLVKDQG/R\ROD/DZ6FKRRO/RV
$QJHOHVFXPODXGHZLWKD-XULV'RFWRUGHJUHHDQGDVDPHPEHURIWKH
2UGHURIWKH&RLI



                                                                                        Todd M. Arnold
                                                                                        WPD#OQE\EFRP




                                                                      SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
   Case 1:21-bk-10428-MB             Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                      Desc
                                     Main Document    Page 39 of 55

                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES




Professional Resume

$17+21<$)5,('0$1 VSHFLDOL]HVLQWKHUHSUHVHQWDWLRQRIGHEWRUVLQ
UHRUJDQL]DWLRQVDQGOLTXLGDWLRQVDQG&KDSWHUDQG&KDSWHU7UXVWHHV
EDQNUXSWF\OLWLJDWLRQ6WDWH&RXUWOLWLJDWLRQDQGFUHGLWRUVFRPPLWWHHV
0U)ULHGPDQLVDGPLWWHGWRSUDFWLFHEHIRUHDOOWKH&RXUWVRIWKH6WDWHRI
&DOLIRUQLDWKH8QLWHG6WDWHV'LVWULFW&RXUW&HQWUDO(DVWHUQ1RUWKHUQDQG
6RXWKHUQ'LVWULFWVWKH1LQWK&LUFXLW&RXUWRI$SSHDOVDQGWKH8QLWHG6WDWHV
6XSUHPH&RXUW0U)ULHGPDQUHFHLYHGKLV-XULV'RFWRUGHJUHHIURPWKH
8QLYHUVLW\RI/D9HUQH6FKRRORI/DZLQDQGKLV%DFKHORURI$UWVGHJUHH
IURPWKH8QLYHUVLW\RI&DOLIRUQLDDW6DQ'LHJRLQ3ULRUWRMRLQLQJ/HYHQH
1HDOH%HQGHU<RR %ULOO//30U)ULHGPDQZDVDMXGLFLDOH[WHUQIRUWKH
+RQRUDEOH.DWKOHHQ7KRPSVRQ8QLWHG6WDWHV%DQNUXSWF\-XGJH&HQWUDO
'LVWULFWRI&DOLIRUQLDDQDVVRFLDWHDW:HLQVWHLQ(LVHQ /HYLQHDQDVVRFLDWH
DW:HLQWUDXE $YHU//3DQGPRVWUHFHQWO\DW0ROGR'DYLGVRQ)UDLROL6HURU
  6HVWDQRYLFK//30U)ULHGPDQLVDPHPEHURIWKH$PHULFDQ%DQNUXSWF\                 Anthony A.
,QVWLWXWHWKH/RV$QJHOHV&RXQW\%DU$VVRFLDWLRQWKH/RV$QJHOHV                      Friedman
%DQNUXSWF\)RUXPWKH&DOLIRUQLD%DQNUXSWF\)RUXPWKH)LQDQFLDO/DZ\HU¶V               DDI#OQE\EFRP
&RQIHUHQFHWKH&RPPHUFLDO/DZ/HDJXHRI$PHULFDWKH%HYHUO\+LOOV%DU
$VVRFLDWLRQDQGWKH6DQ)HUQDQGR9DOOH\%DU$VVRFLDWLRQ0U)ULHGPDQ
LVDOVRDYROXQWHHULQWKH3XEOLF&RXQVHO/DZ&HQWHU%DQNUXSWF\SURERQR
SURMHFW




                                                                       SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067         TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
      Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                       Main Document    Page 40 of 55
                                                      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES




Professional Resume

KURT RAMLO, a Los Angeles native, provides restructuring advice to business
organizations facing financial distress. His practice includes guiding organizations
through out-of-court and chapter 11 reorganizations, as well as related transac-
tions and litigation. He routinely provides advice on structuring cutting-edge
transactions on behalf of public and private debtors, foreign representatives,
receivers, shareholders, plan sponsors, third-party acquirers, secured and unse-
cured creditors, creditors' committees and post-petition lenders, as well as other
restructuring professionals. A former Assistant United States Attorney, Mr. Ramlo
also has extensive trial and commercial litigation experience in bankruptcy and
federal district courts. His representative chapter 11 matters include advising the
debtors in NexPrise, Inc.; Hingham Campus; Minor Family Hotels; Delphi Corpora-
tion; Refco; Blue Bird Body Company (prepackaged plan); Friedman's Jewelers;             Kurt Ramlo
First Virtual Communications; Kmart Corporation; ZiLOG, Inc. (prepackaged plan);         kr@lnbyb.com
Stone & Webster; Wilshire Center Marketplace (Ambassador Hotel); Washington
Group; and Furr's Supermarkets; the foreign representatives in Flightlease Hold-
ings and SunCal; the receiver in private equity management group; equity stock-
holders or plan sponsors in Charter Communications; Crescent Jewelers; Oregon
Arena Corporation; Old UGC; and Clift Holdings (The Clift Hotel); asset purchas-
ers and bidders in Medical Capital Holdings; Variety Arts Theatre; Chef Solutions
Holdings; People’s Choice Financial Corporation; Sun World; The Walking Com-
pany; Centis; and iSyndicate; estate professionals in General Growth Properties
and Leap Wireless; and creditors in Cocopah Nurseries; One Pelican Hill North,
L.P.; McMonigle Residential Group; Contessa Premium Foods; LBREP/L-Lehman
SunCal Master I, LLC; Phoenix Coyotes; GTS 900 F (Concerto); Cupertino
Square; American Home Mortgage; Trump Casinos; Consolidated Freightways;
Loral Space & Communications; Leap Wireless; DirecTV Latin American; North-
western Corporation; Airwalk; Centis; Regal Cinemas; eToys; Excite/At Home
Corporation; Paracelsus Healthcare; and the creditors’ committee in Hamakua
Sugar Company. Litigation matters include CanAm Capital Holdings (Ponzi
scheme fraudulent transfer action); Lyondell Chemical (New York LBO fraudulent
transfer action); Linens N Things (preference); patent holder (obtaining stay
pending appeal of $112 million judgment); S&W Bach (New York fraudulent
transfer action); One Pelican Hill North (California lender liability); Lost Lakes
(Washington lender liability); satellite dish provider (piracy and dischargeability);
Prium (lender liability); Spansion, Inc. (transfer pricing dispute); Delphi (Michigan
state tax litigation; vendor litigation); Refco (Swiss securities litigation); Old UGC
($3.7 billion breach of merger action); Airwalk (debt recharacterization trial);

continued...                                                             pg 1 of 2


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067         TEL: 310.229.1234 FAX: 310.229.1244 WWW.LNBYB.COM
     Case 1:21-bk-10428-MB             Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                       Main Document    Page 41 of 55
                                                      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                 LAW OFFICES




Professional Resume                continued...


various action representing the United States (Medicare fraud and dischargeability;
surety bond enforcement; loan and guaranty enforcement; wrongful foreclosure
litigation; enforcement of criminal fines and restitution orders). Published decisions
issued in matters litigated by Mr. Ramlo include United States Pac. Ins. Co. v.
United States Dep’t of Interior, 70 F. Supp. 2d 1089 (C.D. Cal. 1999); Secretary of
HUD v. Sky Meadow Assoc., 117 F. Supp. 2d 970 (C.D. Cal. 2000); Yunis v.
United States, 118 F. Supp. 2d 1024 (C.D. Cal. 2000); and United States Dep’t of
Educ. v. Wallace (In re Wallace), 259 B.R. 170 (C.D. Cal. 2000).

He is a co-author of "American Bankruptcy Reform and Creativity Prompt the In re
Blue Bird Body Company One-Day Prepackaged Plan of Reorganization," Interna-
tional Corporate Rescue, Kluwer Law International (London) (December 2006),              Kurt Ramlo
included in Expedited Debt Restructuring: An International Comparative Analysis,         kr@lnbyb.com
Rodrigo Olivares-Caminal ed., Kluwer Law International (The Netherlands) (2007).
In 1993, Mr. Ramlo obtained his law degree from the University of California, Davis
and in 1990 a Bachelor of Music degree, with a concentration on music perfor-
mance on bassoon, from California State University, Northridge.




                                                                         pg 2 of 2


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067         TEL: 310.229.1234 FAX: 310.229.1244 WWW.LNBYB.COM
    Case 1:21-bk-10428-MB             Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                           Desc
                                      Main Document    Page 42 of 55

                                                       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                    LAW OFFICES




Professional Resume

EVE H. KARASIK is a business restructuring and bankruptcy attorney who
focuses her practice on the representation of business entities in a variety of
industries. In addition to representing corporate debtors, Ms. Karasik has
represented creditors’ committees, equity committees, post-confirmation
liquidating trusts and Bankruptcy Code section 524(g) trusts, and significant
creditors and litigation parties in cases pending around the country. She
began her legal career at Stutman, Treister & Glatt P.C., a nationally-
recognized bankruptcy boutique where she practiced until May 1, 2014
when the firm had to close its doors. She spent one year thereafter manag-
ing the Los Angeles office of Gordon Silver, a multi-practice firm with
primary offices in Nevada.

Ms. Karasik has a breadth of experience representing entities in wide
variety of industries, with significant expertise in gaming, retail, and the food
and beverage industry, among others. Some of her Debtor representations
of note include: Imperial Capital Bancorp, Inc. (San Diego, CA, Bank                       Eve H. Karasik
Holding Company), Utah 7000, LLC, et al (Salt Lake City, UT, Luxury Real                   ehk@lnbyb.com
Estate Development), Resort at Summerlin, et al (Las Vegas Nevada,
Gaming); Gold River Hotel & Casino, et al (Las Vegas, Nevada, Gaming),
Falcon Products, Inc., et al (St. Louis, MO, Furniture Manufacturer), Clark                Ms. Karasik is active in various
Retail Group, et al (Chicago, IL, Gas Station and Convenience Stores), MJ                  organizations, including:
Research, Inc. (Reno, NV, Bio Tech), Cell Pro, (Seattle, Washington, Bio
                                                                                                        
Tech); and U.S. Aggregates, Inc., et al (Reno, NV, Mining). Her creditor                   of Directors (2015); Bankruptcy Battle-
and equity committee representations include Circus and Eldorado Joint                     ground West Conference, Co-Chair,
Venture, et al. (Reno, NV, Gaming), Riviera Holdings Corporation, et al.                   2012-2015; Ethics and Compensation
(Las Vegas, NV. Gaming), Eurofresh, Inc., et al (Phoenix, AZ, Food                         Subcommittee, Education Director,
Producer and Distributer), USA Capital First Trust Deed Fund (Las Vegas,                   2014-15, Newsletter Editor, 2012-2014
NV, Real Estate Investment Fund), Aladdin Gaming, Inc. (Las Vegas, NV,                            
Gaming), New Meatco Provisions, LLC. (Los Angeles, CA, Protein Distribu-                   Member 2014-2015, Membership
tion) and Amerco (Reno, NV, Retail/Trucking).                                              Committee
                                                                                                    
Ms. Karasik has also served as counsel to the Trustee in the Securities                    Section, Member
Investor Protection Corporation liquidation proceeding of W.S. Clearing, Inc.                     !    
(Los Angeles, CA, Securities Clearinghouse), counsel to the Examiner in                    Committee, Member, 2005-2006
the Fontainebleau Las Vegas Holdings, LLC., et al. (Miami, FL, Gaming),                          -
and counsel to the J.T. Thorpe Settlement Trust, the Thorpe Insulation                     cial Law and Bankruptcy Section,
Company Settlement Trust, Plant Insulation Settlement Trust, and the                       Member
Western Asbestos Settlement Trust (Reno, NV, Section 524(g) Bankruptcy                         " # !  
Trusts).                                                                                   Restructuring Confederation (IWIRC),
                                                                                           Member
Ms. Karasik has received several awards in her field, including the Century                 "     
City Bar Association Bankruptcy Attorney of the Year for 2015, and the                     Angeles, Former Executive Committee
Turnaround Managers Association “2007 Large Company Transaction of                         Member
the Year” award for her work on the U.S.A. Commercial Mortgage Company                      $  %      
Chapter 11 Cases. She is also been named as a Southern California States                   (“TMA”) Awards Committee, Member,
Super Lawyers®, 2012-2015 for Bankruptcy & Creditor/Debtor Rights; Best                    2009-2011
Lawyers in America®, Bankruptcy and Creditor-Debtor Rights Law – 2007-                      $%' !   
2015; and AV/Preeminent Attorney® as rated by Martindale-Hubbell®, 5.0                     Planning Committee, Member, 2013-
out of 5.0.                                                                                2014
pg 1 of 2
10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067           TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
   Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                     Desc
                                    Main Document    Page 43 of 55

                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                               LAW OFFICES




Professional Resume, cont...

Ms. Karasik has appeared as a speaker on the following topics before the
following organizations:
            % *+8<$   
Commercial Bankruptcy Cases
                   $  $ =
Points of Leverage and Lurking Dangers), April 20, 2015
              % *+8>$?Q!X?  
Roles of Committees
             "[ \8<*+8]$?  8888=[^
Election, Plan Feasibility and Cramdown Issues
              % *+8]$?  8888=[^
Election, Plan Feasibility and Cramdown Issues
             ?         *+88
Great Debates – Third Party Injunctions in Chapter 11 Plans
              % *+88Q?  _-
sional Compensation: Actions to Avoid and Recover Fees
             ?        *++`
Great Debates – Administration of Administratively Insolvent Estate for the
Benefit of a Secured Creditor
              % *++`{ '[ | 
of Assets Free and Clear of Liens Over the Objection of the Secured Creditor
 }{"   *++`_ '  |{~   
the Zone of Insolvency
             ?        *++
Claims Trading, Fiduciary Duties and Other Pesky Committee Issues
             "  ?% *++[  
– New Duties and Beyond – Ethical Problems of Committee Membership and
Representation in a Hedge Fund World
              % *++>  [
Revisited – Recent Developments and Trends

Ms. Karasik received her B.A., with High Honors in History, from the University of
      8`> ?\'? !?  -
nia Law School (Gould School of Law), Order of the Coif, 1991. She was admit-
ted to the California Bar in 1991. She was admitted to the Ninth Circuit Court of
Appeals in 1991, the United States District Court for the Central and Northern
Districts of California in 1991 and 1992, and the Southern and Eastern Districts
of California in 1994. She has also practiced extensively in Federal Courts
throughout the country including in Nevada, Arizona, Utah, Delaware, Washing-
ton, Illinois, Missouri, Arizona and Florida.




pg 2 of 2
10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067       TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                     Main Document    Page 44 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                              LAW OFFICES




Professional Resume

CARMELA T. PAGAY, a partner at LNBY&B, specializes in representation of
debtors in reorganizations and liquidations, creditor committees, and Chapter
7 and Chapter 11 trustees, and bankruptcy litigation.

Ms. Pagay received her Bachelor of Arts Degree in Political Science from the
University of California, Los Angeles in 1994, and her Juris Doctor from Loyola
Law School, Los Angeles in 1997, where she was Senior Production Editor
of the Loyola of Los Angeles International and Comparative Law Journal. Ms.
Pagay is admitted to practice before the United States District Court, Central,
Eastern, Northern, and Southern Districts, the Ninth Circuit Court of Appeals,
and the United States Supreme Court.

She currently sits on the Women Lawyers Association of Los Angeles Board
of Governors and Foundation Board, and is a member of the Los Angeles
County Bar Association and the Asian Pacific American Bar Association of Los          Carmela T. Pagay
Angeles County. Ms. Pagay is also a longstanding editorial board member of            ctp@lnbyb.com
the Los Angeles Lawyer magazine.




                                                                     pg 1 of 1


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067      TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                    Desc
                                      Main Document    Page 45 of 55
                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES




Professional Resume

-2+13$75,&.0)5,7=MRLQHG/1%<%DVDQDVVRFLDWHLQ3ULRUWR
MRLQLQJWKH¿UP0U)ULW]VHUYHGIRUWZR\HDUVDVODZFOHUNWRWKH+RQRUDEOH
0DXUHHQ$7LJKH8QLWHG6WDWHV%DQNUXSWF\-XGJHIRUWKH&HQWUDO'LVWULFW
RI&DOLIRUQLD0U)ULW]JUDGXDWHGPDJQDFXPODXGHIURP6RXWKZHVWHUQ/DZ
6FKRRODVD/DZ5HYLHZ(GLWRUDQG0RRW&RXUWRUDOLVW+HUHFHLYHGKLV
XQGHUJUDGXDWHGHJUHHFXPODXGHZLWKWKHVLVKRQRUVIURP7XIWV8QLYHUVLW\
0U)ULW]IRFXVHVKLVSUDFWLFHRQFRUSRUDWHEDQNUXSWF\DQGUHVWUXFWXULQJ+H
LVDPHPEHURIWKH)LQDQFLDO/DZ\HUV&RQIHUHQFHDQGWKH-DSDQ$PHULFD
6RFLHW\0U)ULW]ZRUNHGIRUWZR\HDUVLQJRYHUQPHQWDQGODZRI¿FHVLQ
-DSDQDQGLVSUR¿FLHQWLQUHDGLQJZULWLQJDQGVSHDNLQJ-DSDQHVH




                                                                                        John-Patrick
                                                                                        M. Fritz
                                                                                        MSI#OQE\EFRP




                                                                     SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
    Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                     Desc
                                     Main Document    Page 46 of 55

                                                     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                LAW OFFICES




Professional Resume

.5,.25-0(6+()(-,$1UHSUHVHQWVFOLHQWVLQEXVLQHVVUHRUJDQL]DWLRQ
DQGUHODWHGOLWLJDWLRQPDWWHUV+HKDVDVVLVWHGFOLHQWVVXFKDVVLQJOHDVVHW
UHDOHVWDWHGHEWRUVPXOWLPLOOLRQGROODUHQWHUSULVHVVPDOOEXVLQHVVHVDQG
LQGLYLGXDOVLQVXFFHVVIXOO\DQGHI¿FLHQWO\QDYLJDWLQJWKHUHRUJDQL]DWLRQ
SURFHVV

3ULRUWRMRLQLQJWKH¿UPLQ0U0HVKHIHMLDQFOHUNHGIRUWKH+RQRUDEOH
*HUDOGLQH0XQGDQGWKH+RQRUDEOH9LFWRULD6.DXIPDQ8QLWHG6WDWHV
%DQNUXSWF\-XGJHV0U0HVKHIHMLDQREWDLQHGKLV-'LQPDJQDFXP
ODXGHIURPWKH8QLYHUVLW\RI,OOLQRLV&ROOHJHRI/DZZKHUHKHVHUYHGDV
VHQLRUHGLWRUIRUWKH,OOLQRLV%XVLQHVV/DZ-RXUQDODQGUHFHLYHGWKH5LFNHUW
$ZDUGIRUH[FHOOHQFHLQOHJDOZULWLQJ+HLVDPHPEHURIWKH6WDWH%DURI
&DOLIRUQLDDQGWKH$PHULFDQ%DQNUXSWF\,QVWLWXWH
                                                                                        Krikor J.
                                                                                        Meshefejian
                                                                                        NMP#OQE\EFRP




                                                                      SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067        TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB              Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                      Desc
                                        Main Document    Page 47 of 55




                                                        LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                                     LAW OFFICES




Professional Resume

RICKY STEELMAN is a senior litigator at Levene, Neale, Bender, Yoo & Brill L.L.P.
Mr. Steelman’s client-centered and resolution-driven practice focuses on complex
commercial disputes, including litigation connected to bankruptcy, restructuring
and insolvency. His extensive business litigation experience includes successful
representation of individuals, Fortune 500 companies, hospitals, and emergency
physician groups in state and federal courts, private arbitrations, and more than 75
appeals in the various appellate districts of the California Courts of Appeal, as well
as the United States Court of Appeals for the Ninth Circuit.

Not only an experienced appellate attorney and litigator, Mr. Steelman also has
substantial bankruptcy experience in numerous bankruptcy matters and adversary
proceedings. Specifically, he played a critical role in obtaining summary judgment
(resulting in a published decision in favor of a Fortune 100 financial institution)
where the bankruptcy court granted his plaintiff client's request for substantive
consolidation. That judgment forced seven non-debtor entities and three non-debt-
or individuals involved in a multi-million dollar mortgage-relief fraud scheme into the
primary debtor-entity’s Chapter 7 bankruptcy and under the purview of the                    Ricky P.
bankruptcy court. This resulted in better protections for vulnerable consumers and
members of the community, as well as financial institutions and corporations.                Steelman
                                                                                             rps@lnbyb.com
In addition to his significant class action defense work in federal court, Mr. Steelman
has appeared numerous times in California probate court. He first chaired a
probate trial where he successfully challenged the executor’s final accounting of a
probate estate and the executor’s request for extraordinary fees in connection with
that estate. That probate decision after a multiple-day trial resulted in greater
financial distributions to Mr. Steelman’s client, as well as several other non-profit
organizations across the country.

Mr. Steelman is very proud to be a two-time Cooke Scholar after being selected for
the 2002 Jack Kent Cooke Foundation Undergraduate Scholarship and the 2006
Jack Kent Cooke Foundation Graduate Scholarship – a rare and coveted accom-
plishment in today’s competitive world. He is also honored to have been named a
Southern California Super Lawyers “Rising Star” each year since 2013.

Prior to joining the firm, Mr. Steelman worked more than 8.5 years at Bryan Cave
Leighton Paisner LLP as a litigation, appellate, and class action associate. He also
worked at Buchalter as special counsel, focusing on complex healthcare litigation
relating to provider-payor disputes. Mr. Steelman graduated magna cum laude
from Pepperdine University with a B.A. in Political Science and a Music Minor in
2003. He graduated cum laude from Pepperdine University School of Law in 2009.
Mr. Steelman is licensed in all California state and federal courts and the U.S. Court
of Appeals for the Ninth Circuit. He is a member of the California Society for Health-
care Attorneys, the American Health Lawyers Association, the Los Angeles County
Bar Association and its Appellate Courts, Litigation, and Healthcare Law sections.

                                                                            pg 1 of 1


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067             TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
     Case 1:21-bk-10428-MB           Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                   Desc
                                     Main Document    Page 48 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                              LAW OFFICES




Professional Resume

/,1'6(</60,7+MRLQHG/1%<%DVDQDVVRFLDWHLQ)HEUXDU\0V
6PLWKREWDLQHGKHUODZGHJUHHFXPODXGHIURP/R\ROD/DZ6FKRROZKHUH
VKHZDVDPHPEHURIWKH$OSKD6LJPD1XDQGWKH6W7KRPDV0RUH+RQRU
6RFLHW\DQGUHFLSLHQWRIWKH)LUVW+RQRUV$ZDUGLQ(OHFWLRQ/DZ0V6PLWK
REWDLQHGD%$LQSROLWLFDOVFLHQFHZLWKDQHPSKDVLVLQ$PHULFDQ3ROLWLFV
IURP%RVWRQ8QLYHUVLW\0V6PLWKLVDPHPEHURIWKH%HYHUO\+LOOV%DU
$VVRFLDWLRQ




                                                                                      Lindsey L. Smith
                                                                                      OOV#OQE\EFRP




                                                                    SJRI


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067      TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
    Case 1:21-bk-10428-MB            Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                  Desc
                                     Main Document    Page 49 of 55
                                                   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                                                                                              LAW OFFICES




Professional Resume

JEFFREY S. KWONG joined LNBYB as an associate in 2014. Prior to
joining the firm, Mr. Kwong served for two years as law clerk to the
Honorable Deborah J. Saltzman, United States Bankruptcy Judge for the
Central District of California. Mr. Kwong obtained his J.D. in 2012 from
the University of California, Berkeley, Boalt Hall School of Law, where he
served as an editor for the Berkeley Journal of International Law and a
Senior Articles Editor for the Asian American Law Journal. He received
his undergraduate degree, summa cum laude, from the University of
California, San Diego. He is a member of the Beverly Hills Bar Associa-
tion, the Financial Lawyers Conference, and the Los Angeles Bank-
ruptcy Forum.




                                                                                      Jeffrey S. Kwong
                                                                                      jsk@lnbyb.com




                                                                      pg 1 of 1


10250 CONSTELLATION BLVD., STE 1700, LOS ANGELES, CA 90067      TEL: 310.229.1234 FAX: 310.229.1244 www.LNBYB.COM
Case 1:21-bk-10428-MB       Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                Desc
                            Main Document    Page 50 of 55



                  LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

                                 PARAPROFESSIONALS


  JASON KLASSI (JK) received his Bachelors of Arts degree from the University of
  California at Los Angeles graduating Magna Cum Laude in 1979. He has over 20 years
  of paralegal experience within the State of California currently working at the law firm of
  Levene, Neale, Bender, Yoo & Brill L.L.P. since its inception in 1995. Mr. Klassi
  maintains compliance for paralegal qualification under Business & Professions Code
  6450(c)(3) and (d). He also is an active member of the Los Angeles Paralegal
  Association.


  JOHN A. BERWICK (JAB) received his bachelor’s degree in Fine Arts and English
  from the University of Texas at Austin in 1973. In 1981, Mr. Berwick joined the
  American College of Trial Lawyers, a nationwide association, wherein he worked for
  such luminaries as Supreme Court Justices Lewis F. Powell, John Paul Stevens and
  Sandra Day O’Connor, former Attorney General Griffin Bell, Cabinet Members,
  Senators, Members of Congress, United States Ambassadors, heads of state, and a
  significant array of top trial attorneys from across the country. Mr. Berwick’s 23 years of
  paralegal experience in bankruptcy began in 1989 when he joined the firm of Coskey,
  Coskey & Boxer, followed by Haight, Brown & Bonesteel in 2000. In 2002, Mr.
  Berwick joined the firm of Levene, Neale, Bender, Yoo & Brill L.L.P. Mr. Berwick
  maintains his paralegal qualification under Business & Professions Code 6450(c)(3) and
  (d).


  LOURDES CRUZ (LC) is a bankruptcy paralegal/legal assistant who received her
  Associate of Arts degree in computer science from the Institute of Computer Technology
  College graduating with honors in 1996. Ms. Cruz has been working with law firms
  specializing in bankruptcy for over 15 years. From 1999 to 2003 she worked for
  Weinstein, Eisen & Weiss LLP. From 2003 to 2005 she worked for Jeffer, Mangels,
  Butler & Marmaro LLP. Since August 2005 she has been working with Levene, Neale,
  Bender, Yoo & Brill L.L.P. Ms. Cruz continues her paralegal education by staying in
  compliance with MCLE requirements under Business and Professions Code 6450(c)(3)
  and (d).


  STEPHANIE REICHERT (SR) Stephanie Reichert is a bankruptcy paralegal/legal
  assistant who received her bachelor’s degree in Communications from the University of
  Pennsylvania in 2007. From 2008 through 2010 she worked for Togut, Segal & Segal,
  LLP, a bankruptcy firm in New York City. Since October 2010 she has been working
  with Levene, Neale, Bender, Yoo & Brill L.L.P.
Case 1:21-bk-10428-MB          Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                        Desc
                               Main Document    Page 51 of 55




  LISA  MASSE received
  LISA MASSE      (LM) received     her Associates
                            her Bachelor            of ArtsinDegree
                                          of Arts Degree              in LiberalStudies
                                                              Communication      Arts from
                                                                                        at Santa
  Monica College, graduating with honors in 2012, and is currently attending California
  California
  State      State University
        University, Northridge,Northridge,
                                   majoring graduating  with honors.
                                            in Communication            Ms. Ms.
                                                                  Studies.   Masse  has been
                                                                                 Masse   has been
  working with
  working  with law
                 lawfirms
                       firmsspecializing in bankruptcy
                              specializing              for the
                                            in bankruptcy    for past
                                                                  the 20 years.
                                                                       past      She wasShe was
                                                                            20 years.
  employed by the
                the law
                     lawfirm
                          firmofofStutman,
                                   Stutman,Treister
                                             Treister& &
                                                       Glatt, Professional
                                                         Glatt,             Corporation
                                                                 Professional  Corporationfrom
                                                                                             from
  January 2001 until
                 untilApril
                        April2014.
                              2014.In In
                                       MayMay   2014,
                                             2014, she she  joined
                                                       joined       the of
                                                               the firm  firm of Levene,
                                                                            Levene, Neale,Neale,
  Bender,
  Bender, Yoo
           Yoo && Brill,
                   Brill, L.L.P.
                          L.L.P. Ms.
                                   Ms.Masse
                                       Massecontinues
                                               continuesher
                                                         herparalegal
                                                              paralegaleducation
                                                                         educationbybymaintaining
                                                                                       staying in
  compliance with MCLE requirements under Business and Professions Code 6450(c)(3)
  MCLE compliance.
  and (d).

  MEGAN WERTZ (MW) has over 7 years of paralegal experience within the State of
  California. Ms. Wertz has been working with law firms specializing in bankruptcy and
  real estate for over 15 years. From 1999 to 2007 she worked for Blanco Tackabery
  Combs & Matamoros P.A. in Winston-Salem, North Carolina. From 2007 to 2015 she
  worked for Pachulski Stang Ziehl & Jones LLP. Since September 2015 she has been
  working with the firm of Levene, Neale, Bender, Yoo & Brill L.L.P. Ms. Wertz
  continues her paralegal education by staying in compliance with MCLE requirements
  under Business and Professions Code 6450(c)(3) and (d).

  CONNIE
  CONNIE RAY RAY (CR)
                    (CR) is is aa Trustee
                                  Trustee Administrator/Paralegal
                                           Administrator/Paralegal whowho received
                                                                          received her
                                                                                    her Paralegal
                                                                                         Paralegal
  Certificate
  Certificate from
              from the
                     the UCR
                          UCR Extension
                                  Extension Paralegal
                                              Paralegal Training
                                                        Training Program.
                                                                  Program. She
                                                                             She received
                                                                                  received her
                                                                                             her
  bachelor's
  bachelor's degree
              degree from
                       from the
                              the University
                                   University ofof California,
                                                   California, Santa
                                                               Santa Barbara
                                                                     Barbara in
                                                                              in 1997.
                                                                                 1997. Prior
                                                                                         Prior to
                                                                                               to
  joining
  joining the
          the Firm,
               Firm, she
                      she worked
                            worked for    the U.S.
                                      for the U.S. Bankruptcy
                                                    Bankruptcy Court,
                                                                 Court, Central
                                                                        Central District
                                                                                 District of
                                                                                          of
  California,
  California, for
               for 12
                   12 years,
                       years, including
                                 including as
                                            as Judicial
                                               Judicial Assistant
                                                        Assistant to
                                                                  to the
                                                                     the Honorable
                                                                         Honorable Peter
                                                                                     Peter H.
                                                                                           H.
  Carroll
  Carroll from
           from 2002
                 2002 to to 2010.
                            2010.
     Case 1:21-bk-10428-MB   Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32   Desc
                             Main Document    Page 52 of 55


 1

 2
                                 EXHIBIT “2”
 3

 4                 [LNBYB HOURLY BILLING RATES]
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            14
Case 1:21-bk-10428-MB    Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32   Desc
                         Main Document    Page 53 of 55



                                 LAW OFFICES
                  LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
                     10250 Constellation Boulevard, Suite 1700
                          Los Angeles, California 90067
                          Telephone No. (310) 229-1234
                          Telecopier No. (310) 229-1244

                     SCHEDULE OF HOURLY BILLING RATES
                          (Effective January 1, 2021)

ATTORNEYS                                                        RATES


DAVID W. LEVENE                                                  635
DAVID L. NEALE                                                   635
RON BENDER                                                       635
MARTIN J. BRILL                                                  635
TIMOTHY J. YOO                                                   635
GARY E. KLAUSNER                                                 635
EDWARD M. WOLKOWITZ                                              635
DAVID B. GOLUBCHIK                                               635
BETH ANN R. YOUNG                                                620
MONICA Y. KIM                                                    620
DANIEL H. REISS                                                  620
RICHARD P. STEELMAN, JR.                                         620
PHILIP A. GASTEIER                                               620
EVE H. KARASIK                                                   620
TODD A. FREALY                                                   620
KURT RAMLO                                                       620
JULIET Y. OH                                                     605
TODD M. ARNOLD                                                   605
CARMELA T. PAGAY                                                 605
ANTHONY A. FRIEDMAN                                              605
KRIKOR J. MESHEFEJIAN                                            605
Case 1:21-bk-10428-MB   Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32   Desc
                        Main Document    Page 54 of 55


JOHN-PATRICK M. FRITZ                                           605
LINDSEY L. SMITH                                                525
JEFFREY KWONG                                                   525
PARAPROFESSIONALS                                               250
            Case 1:21-bk-10428-MB                  Doc 4 Filed 03/16/21 Entered 03/16/21 15:52:32                                      Desc
                                                   Main Document    Page 55 of 55



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Boulevard, Suite 1700, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled (specify): APPLICATION OF DEBTOR AND DEBTOR IN
POSSESSION TO EMPLOY LEVENE, NEALE, BENDER, YOO & BRILL L.L.P. AS BANKRUPTCY COUNSEL;
DECLARATION OF RON BENDER, ESQ. IN SUPPORT THEREOF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 16, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Ron Bender rb@lnbyb.com
       Russell Clementson russell.clementson@usdoj.gov
       Krikor J Meshefejian kjm@lnbyb.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL: On (date) March 16, 2021, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 16, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 16, 2021                  Lourdes Cruz                                                   /s/ Lourdes Cruz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
